
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.1


        SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 26, 2002

among

CROSSTEX ENERGY SERVICES, L.P.,

as Borrower,

THE FINANCIAL INSTITUTIONS
PARTY TO THIS CREDIT AGREEMENT

as Banks,

UNION BANK OF CALIFORNIA, N. A.

as Administrative Agent,

and

FLEET NATIONAL BANK,

as Syndication Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS   2   Section 1.01.   Certain
Defined Terms   2   Section 1.02.   Computation of Time Periods   17  
Section 1.03.   Accounting Terms; Changes in GAAP   17   Section 1.04.   Types
and Classes of Advances and Borrowings   17   Section 1.05.   Miscellaneous   17
ARTICLE II
 
CREDIT FACILITIES
 
17   Section 2.01.   Making the Advances   17   Section 2.02.   Method of
Borrowing   19   Section 2.03.   Reduction of the Revolver A Commitments   21  
Section 2.04.   Prepayment of Advances   21   Section 2.05.   Repayment of
Advances   23   Section 2.06.   Fees   23   Section 2.07.   Interest   24  
Section 2.08.   Payments and Computations   25   Section 2.09.   Sharing of
Payments, Etc   26   Section 2.10.   Breakage Costs   26   Section 2.11.  
Increased Costs   26   Section 2.12.   Taxes   27   Section 2.13.   Letters of
Credit   30   Section 2.14.   Replacement of Banks under Certain Circumstances  
33
ARTICLE III
 
CONDITIONS OF LENDING
 
34   Section 3.01.   Conditions Precedent to Initial Advances   34  
Section 3.02.   Conditions Precedent to All Borrowings   36
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
36   Section 4.01.   Existence and Power   36   Section 4.02.   Authorization  
36   Section 4.03.   Governmental Action, Etc   37   Section 4.04.   Binding
Effect   37   Section 4.05.   Financial Statements   37   Section 4.06.   Other
Information   37   Section 4.07.   Legal Proceedings   38   Section 4.08.  
Subsidiaries   38   Section 4.09.   Trademarks, Etc   38   Section 4.10.   Fire,
Etc   38   Section 4.11.   Burdensome Agreements   38   Section 4.12.   Taxes  
38   Section 4.13.   Public Utility Holding Company Act; Natural Gas Act;
Investment Company Act   38   Section 4.14.   Regulations D, T, U and X   38  
Section 4.15.   Title to Properties, Etc   38   Section 4.16.   Employee-Benefit
Plans   38   Section 4.17.   Environmental Compliance   38   Section 4.18.  
Material Contracts   39   Section 4.19.   Ownership   39

i

--------------------------------------------------------------------------------


ARTICLE V
 
AFFIRMATIVE COVENANTS
 
39   Section 5.01.   Reporting Requirements   40   Section 5.02.   Preservation
of Legal Existence, Etc   41   Section 5.03.   Maintenance of Properties, Etc  
41   Section 5.04.   [Intentionally omitted]   41   Section 5.05.   Compliance
with Laws, Etc   41   Section 5.06.   Payment of Taxes, Etc   41   Section 5.07.
  Maintenance of Insurance   41   Section 5.08.   Visitation Rights   41  
Section 5.09.   Keeping of Books   42   Section 5.10.   Transactions with
Affiliates   42   Section 5.11.   Compliance with Environmental Laws   42  
Section 5.12.   Environmental Remediation and Indemnification   42  
Section 5.13.   Use of Proceeds   44
ARTICLE VI
 
NEGATIVE COVENANTS
 
44   Section 6.01.   Liens, Etc   44   Section 6.02.   Debt   44   Section 6.03.
  Mergers, Acquisitions, Etc   45   Section 6.04.   Sales, Etc. of Property   46
  Section 6.05.   Investments in Other Persons   46   Section 6.06.  
Distributions, Etc   47   Section 6.07.   Change in Nature of Business   47  
Section 6.08.   ERISA Plans   47   Section 6.09.   Accounting Changes   47  
Section 6.10.   Creation of Subsidiaries   48   Section 6.11.   Commodity
Contracts   48   Section 6.12.   Current Ratio   48   Section 6.13.   Interest
Charge Coverage Ratio   48   Section 6.14.   Leverage Ratio   48   Section 6.15.
  Minimum Tangible Net Worth   48   Section 6.16.   Amendment of Borrower
Partnership Agreement   48
ARTICLE VII
 
REMEDIES
 
49   Section 7.01.   Events of Default   49   Section 7.02.   Optional
Acceleration of Maturity   50   Section 7.03.   Automatic Acceleration of
Maturity   51   Section 7.04.   Non-exclusivity of Remedies   51   Section 7.05.
  Right of Set-off   51   Section 7.06.   Application of Collateral   51
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT AND THE ISSUING BANK
 
52   Section 8.01.   Authorization and Action   52   Section 8.02.  
Administrative Agent's Reliance, Etc   52   Section 8.03.   The Administrative
Agent and Its Affiliates   52   Section 8.04.   Bank Credit Decision   53  
Section 8.05.   Indemnification   53   Section 8.06.   Successor Administrative
Agent and Issuing Bank   53   Section 8.07.   Syndication Agent   54  
Section 8.08.   Borrower Reliance   54   Section 8.09.   Collateral Matters   54

ii

--------------------------------------------------------------------------------


ARTICLE IX
 
MISCELLANEOUS
 
54   Section 9.01.   Amendments, Etc   54   Section 9.02.   Notices, Etc   55  
Section 9.03.   No Waiver; Remedies   55   Section 9.04.   Costs and Expenses  
55   Section 9.05.   Binding Effect   55   Section 9.06.   Bank Assignments and
Participations   56   Section 9.07.   Indemnification   57   Section 9.08.  
Execution in Counterparts   58   Section 9.09.   Survival of Representations,
etc   58   Section 9.10.   Severability   58   Section 9.11.   Business Loans  
58   Section 9.12.   Usury Not Intended   58   Section 9.13.   Waiver of Jury;
Consent to Jurisdiction   59   Section 9.14.   Claims Subject to Judicial
Reference; Selection of Referee   59   Section 9.15.   Governing Law   60  
Section 9.16.   Credit Documents   60   Section 9.17.   Existing Indebtedness  
60

iii

--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A-1   —   Form of Revolver A Note Exhibit A-2   —   Form of Revolver B
Note Exhibit B   —   Form of Notice of Borrowing Exhibit C   —   Form of
Conversion or Continuation Exhibit D   —   Form of Borrowing Base Certificate
Exhibit E   —   Form of Assignment and Acceptance

SCHEDULES:

Schedule 1   —   Commitments Schedule 2   —   Applicable Lending Offices
Schedule 1.01(a)   —   Letter of Credit Banks for Eligible Accounts
Schedule 1.01(b)   —   Approved Account Debtors Schedule 1.01(c)   —  
Guarantors Schedule 2.13   —   Existing Letters of Credit Schedule 4.08   —  
Subsidiaries Schedule 6.02   —   Permitted Debt

iv

--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


        This Second Amended and Restated Credit Agreement dated as of
November 26, 2002 is among Crosstex Energy Services, L.P., a Delaware limited
partnership (the "Borrower"), the Banks (as defined below), Union Bank of
California, N.A. ("UBOC"), as Administrative Agent for the Banks, and Fleet
National Bank ("Fleet"), as Syndication Agent.


INTRODUCTION


        A.    Crosstex Energy Services, Ltd., a Texas limited partnership (the
"Predecessor Borrower"), UBOC, as administrative agent and lender, and Fleet, as
syndication agent and lender, are parties to the Amended and Restated Credit
Agreement dated as of May 3, 2001, as amended by a First Amendment to Amended
and Restated Credit Agreement dated as of May 18, 2001, a Second Amendment to
Amended and Restated Credit Agreement dated as of October 12, 2001, a Third
Amendment to Amended and Restated Credit Agreement dated as of December 19,
2001, a Fourth Amendment to Amended and Restated Credit Agreement dated as of
March 15, 2002, and a Fifth Amendment to Amended and Restated Credit Agreement
dated as of August 15, 2002 (the "Existing Credit Agreement").

        B.    Prior to (or contemporaneously with) the Effective Date of this
Agreement, the Predecessor Borrower will have been merged with and into the
Borrower and the other transactions contemplated by the Reorganization Documents
shall have been consummated. The transactions described in this paragraph B are
hereinafter collectively referred to as the "Reorganization".

        C.    The Banks have consented to the Reorganization on the condition
that the Borrower ratifies all of the obligations of the Predecessor Borrower
under the Existing Credit Agreement and the other Credit Documents (as defined
in the Existing Credit Agreement) and that the parties hereto enter into an
amendment to effect certain amendments to the Existing Credit Agreement.

        D.    To evidence the credit facility requested hereunder, the Borrower,
the Administrative Agent and the Banks have agreed that this Agreement is an
amendment and restatement of the Existing Credit Agreement, not a new or
substitute credit agreement or novation of the Existing Credit Agreement, and
each reference to an "Advance" or a "Letter of Credit" shall include each
Advance made and each Letter of Credit issued heretofore under the Existing
Credit Agreement as well as each Advance made and each Letter of Credit issued
hereafter under this Agreement.

        The Borrower, the Banks, the Administrative Agent and the Syndication
Agent agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


        Section 1.01.    Certain Defined Terms.    As used in this Agreement,
the following terms shall have the following meanings (unless otherwise
indicated, such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

        "Acceptable Security Interest" in any Property means a Lien which
(a) exists in favor of the Administrative Agent for its benefit and the ratable
benefit of the Administrative Agent and the Banks, (b) is superior to all other
Liens, except Permitted Liens, (c) secures the Obligations, and (d) is perfected
and enforceable.

        "Accounts" means the unpaid portion of the obligations to the Borrower
and its Subsidiaries of customers of the Borrower and its Subsidiaries to pay
for goods sold and shipped or services rendered (net of commissions to agents).

2

--------------------------------------------------------------------------------


        "Acquisition" means the direct or indirect purchase or acquisition,
whether in one or more related transactions, by the Borrower or any of its
Subsidiaries of any Person or group of Persons (or any interest in any Person or
group of Persons) or any related group of assets, liabilities, or securities of
any Person or group of Persons, other than acquisitions of Property in the
ordinary course of business.

        "Adjusted Reference Rate" means, for any day, the fluctuating rate per
annum of interest equal to the greater of (a) the Reference Rate in effect on
such day and (b) the Federal Funds Rate in effect on such day plus 1/2%.

        "Advance" means any Revolver A Advance or Revolver B Advance.

        "Affiliate" means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term "control" (including the terms "controlled by" or "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

        "Administrative Agent" means Union Bank of California, N.A., in its
capacity as an agent pursuant to Article VIII and any successor agent pursuant
to Section 8.06.

        "Agents" means the Administrative Agent and the Syndication Agent.

        "Agreement" means this Second Amended and Restated Credit Agreement
dated as of November 26, 2002 among the Borrower, the Banks and the
Administrative Agent, as it may be amended, modified, restated, renewed,
extended, increased or supplemented from time-to-time.

        "Applicable Lending Office" means, with respect to each Bank, such
Bank's Domestic Lending Office in the case of a Reference Rate Advance and such
Bank's Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

        "Applicable Margin" means, as of any date of determination, the
following percentages determined as a function of the Borrower's Leverage Ratio:

Leverage Ratio


--------------------------------------------------------------------------------

  Eurodollar Rate
Advances

--------------------------------------------------------------------------------

  Reference Rate
Advances

--------------------------------------------------------------------------------

  Commitment Fees

--------------------------------------------------------------------------------

  Letter of Credit Fees

--------------------------------------------------------------------------------

> 3.50   2.875%   1.375%   0.50%   2.00%
> 3.00 and < 3.50
 
2.375%
 
0.875%
 
0.50%
 
1.75%
> 2.50 and < 3.00
 
2.125%
 
0.625%
 
0.50%
 
1.75%
> 2.00 and < 2.50
 
1.875%
 
0.375%
 
0.375%
 
1.50%
< 2.00
 
1.625%
 
0.125%
 
0.375%
 
1.50%

The foregoing ratio (a) shall be determined as if the Leverage Ratio is less
than or equal to 3.00 but greater than 2.50 for the period from the Effective
Date through the date financial statements are delivered pursuant to
Section 5.01(c) for the fiscal quarter ending September 30, 2002, and (b) shall
thereafter be determined from the financial statements of the Borrower and its
Subsidiaries most recently delivered pursuant to Section 5.01(c) or
Section 5.01(d) and certified to by a Responsible Officer in accordance with
such Sections. Any change in the Applicable Margin shall be effective upon the
date of delivery of the financial statements pursuant to Section 5.01(c) or
Section 5.01(d), as the case may be, and receipt by the Administrative Agent of
the compliance certificate required by such Sections. If the Borrower fails to
deliver any financial statements within the times specified in Section 5.01(c)
or 5.01(d), as the case may be, such ratio shall be determined as if the
Leverage Ratio is greater than 3.50 from the date the Administrative Agent
notifies the Borrower and the Banks that

3

--------------------------------------------------------------------------------


such financial statements should have been delivered until the Borrower delivers
such financial statements to the Administrative Agent and the Banks.

        "Approved Consultant's Report" means a report by Barnes & Click, Inc.,
Purvin & Gertz, Oil & Gas Advisors, Inc. or another consultant selected by the
Borrower and reasonably acceptable to the Majority Banks confirming that the
assumptions used by the Borrower in the adjustment of EBITDA in connection with
any Acquisition are reasonable.

        "Asset-Based Audit" means an audit of the books, records and accounting
procedures of the Borrower and its Subsidiaries, conducted by the Administrative
Agent or by a third-party auditor selected by the Administrative Agent and, so
long as no Default has occurred and is continuing, approved by the Borrower,
which approval shall not be unreasonably withheld.

        "Assigned Agreements" means (a) the "Assigned Agreements" as defined in
the Borrower Security Agreement and (b) the aggregate of all of the "Assigned
Agreements" as defined in the all of the Guarantor Security Agreements.

        "Assignment and Acceptance" means an assignment and acceptance entered
into by a Bank and an Eligible Assignee, and accepted by the Administrative
Agent and the Borrower (if applicable), in substantially the form of the
attached Exhibit E.

        "Available Cash" for any fiscal quarter has the meaning set forth in the
Borrower Partnership Agreement.

        "Banks" means the lenders listed on the signature pages of this
Agreement and each Eligible Assignee that shall become a party to this Agreement
pursuant to Section 9.06.

        "Borrower" means Crosstex Energy Services, L.P., a Delaware limited
partnership.

        "Borrower Partnership Agreement" means the Amended and Restated
Agreement of Limited Partnership of the Borrower dated on or about the Effective
Date between the General Partner and the Limited Partner, as the same may be
amended, modified or supplemented from time-to-time as permitted by this
Agreement.

        "Borrower Security Agreement" means the Amended and Restated Security
Agreement between the Borrower and the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
as it may be amended, modified or supplemented from time-to-time.

        "Borrowing" means any Revolver A Borrowing or Revolver B Borrowing.

        "Borrowing Base" means, at any time of determination, the sum of the
following: (a) 100% of the aggregate amount of cash and Permitted Investments of
the Borrower and its Subsidiaries (excluding the Pipeline Entities) maintained
in accounts in which the Administrative Agent has a perfected first priority
security interest; (b) 95% of the aggregate amount of Eligible Accounts backed
by Eligible LCs; (c) 80% of the aggregate amount of Eligible Accounts that do
not fall within clause (b) above and which are not more than 90 days past due;
and (d) 90% of the aggregate amount of Eligible Accounts that do not fall within
clauses (b) or (c) above and the account debtor of which has a long-term debt
rating of at least BBB- from S&P or Baa3 from Moody's or whose parent company
has a long-term debt rating of at least BBB- from S&P or Baa3 from Moody's and
has guaranteed the Accounts of such account debtor to the Borrower and its
Subsidiaries.

        "Borrowing Base Certificate" means a certificate of the Borrower,
together with attached schedules, substantially in the form of Exhibit D.

        "Business Day" means a day of the year on which banks are not required
or authorized to close in Dallas, Texas, and Los Angeles, California; provided,
that when used in connection with a Eurodollar

4

--------------------------------------------------------------------------------


Rate Advance, the term "Business Day" shall also exclude any day on which banks
are not open for dealings in Dollar deposits in the London interbank market.

        "Capital Leases" means, as applied to any Person, any lease of any
Property by such Person as lessee which would, in accordance with GAAP, be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person.

        "Cash Collateral Account" means a special interest bearing cash
collateral account pledged by the Borrower to the Administrative Agent for its
benefit and the ratable benefit of the Banks containing cash deposited pursuant
to Sections 2.04(b), 7.02(b), or 7.03(b) to be maintained at the Administrative
Agent's office in accordance with Section 2.13(g) and bear interest or be
invested in the Administrative Agent's reasonable discretion.

        "CERCLA" means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, state and local analogs, and all rules
and regulations and requirements thereunder in each case as now or hereafter in
effect.

        "CERCLIS" means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.

        "Change of Control" means (a) the General Partner is no longer the sole
general partner of the Borrower, (b) the Limited Partner is no longer the sole
limited partner of the Borrower, or (c) individuals who, at the beginning of any
period of 12 consecutive months, constitute the General Partner's Board of
Directors cease for any reason (other than death or disability) to constitute a
majority of the General Partner's Board of Directors then in office.

        "Class" has the meaning set forth in Section 1.04.

        "Code" means the Internal Revenue Code of 1986, as amended, and any
successor statute.

        "Collateral" means all Collateral as defined in each of the Security
Agreements, the Pledge Agreement and in each of the Mortgages.

        "Commitments" means, as to any Bank, its Revolver A Commitment and its
Revolver B Commitment.

        "Consolidated" refers to the consolidation of the accounts of the
Borrower and its Subsidiaries in accordance with GAAP, including, when used in
reference to the Borrower, principles of consolidation consistent with those
applied in the preparation of the Financial Statements.

        "Convert," "Conversion," and "Converted" each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.02(b).

        "Credit Documents" means, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, the Letter of Credit Documents, any Interest
Rate Contract with a Bank, any Hydrocarbon Hedge Agreement with a Bank, the Fee
Letters and each other agreement, instrument or document executed at any time in
connection with the foregoing documents, as each such Credit Document may be
amended, modified or supplemented from time-to-time.

        "Debt," for any Person, means, without duplication,

        (a)  indebtedness of such Person for borrowed money;

        (b)  obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

        (c)  obligations of such Person to pay the deferred purchase price of
Property or services (other than trade payables which are not more than 90 days
past due, except for any such trade payables which are being contested in good
faith and by appropriate proceedings);

5

--------------------------------------------------------------------------------


        (d)  all indebtedness created or arising under any conditional-sale or
other title-retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property);

        (e)  obligations of such Person as lessee under Capital Leases;

        (f)    obligations of such Person under any Hydrocarbon Hedge Agreement
or Interest Rate Contract;

        (g)  reimbursement obligations of such Person in respect of letters of
credit, acceptance facilities, drafts or similar instruments issued or accepted
by banks and other financial institutions for the account of such Person;

        (h)  obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, another's indebtedness or obligations of the kinds referred to in clauses
(a) through (g) above; and

        (i)    another's indebtedness or obligations of the kinds referred to in
clauses (a) through (h) secured by any Lien on or in respect of any Property of
such Person; provided that the amount of such Debt, if such Person has not
assumed the same or become liable therefore, shall in no event be deemed to be
greater than the fair market value from time to time of the Property subject to
such Lien.

        "Default" means (a) an Event of Default or (b) any event or condition
which with notice or lapse of time or both would, unless cured or waived, become
an Event of Default.

        "Dollars" and "$" means lawful money of the United States of America.

        "Domestic Lending Office" means, with respect to any Bank, the office of
such Bank specified as its "Domestic Lending Office" opposite its name on
Schedule 2 or such other office of such Bank as such Bank may from time to time
specify to the Borrower and the Administrative Agent.

        "EBITDA" means, for the Borrower and its Subsidiaries on a Consolidated
basis for any period, (a) Net Income for such period plus (b) to the extent
deducted in determining Net Income, Interest Expense, taxes, depreciation,
amortization and other noncash items for such period, losses directly related to
Enron Corp. and its Affiliates, and up to $500,000 in expenses incurred during
the fiscal quarters ending March 31, 2002 and June 30, 2002. EBITDA shall be
calculated, on a pro forma basis, after giving effect to, without duplication,
(a) any Acquisition or (b) any construction of Property, in each case, occurring
during the period commencing on the first day of such period to and including
the date of such transaction (the "Reference Period") and whether or not such
acquired or constructed Property were operated during such Reference Period, as
if such Acquisition or construction or acquisition of Property occurred on the
first day of the Reference Period. In making the calculation contemplated by the
preceding sentence, EBITDA generated by such acquired Person or by such acquired
or constructed Property shall be determined in good faith by the Borrower based
on reasonable assumptions and may take into account pro forma expenses that
would have been incurred by the Borrower and its Subsidiaries in the operation
of such acquired Person or acquired or constructed Property during such period
computed on the basis of personnel expenses for employees retained or to be
retained by the Borrower and its Subsidiaries in the operation of such acquired
Person or acquired or constructed Property and non-personnel costs and expenses
incurred by the Borrower and its Subsidiaries in the operation of the Borrower's
business at similarly situated facilities of the Borrower or any of its
Subsidiaries; provided however, that if the amount of EBITDA attributable
thereto exceeds 10% of the EBITDA for the Borrower and its Subsidiaries on a

6

--------------------------------------------------------------------------------


Consolidated basis prior to such adjustment, then the pro forma EBITDA
attributable thereto shall be supported by an Approved Consultant's Report.

        "Effective Date" means the date on which the conditions set forth in
Section 3.01 are satisfied.

        "Eligible Accounts" means those Accounts of the Borrower and its
Subsidiaries that (a) are within 90 days of the related invoice, (b) are less
than 30 days past due, (c) are (together with the relevant "Related Contracts,"
as defined in the Borrower Security Agreement or in the relevant Guarantor
Security Agreement, as applicable) covered by a perfected first priority
security interest in favor of the Administrative Agent and (d) comply with all
of the representatives, warranties and covenants of the Borrower and its
Subsidiaries in the Credit Documents; provided, however, that Eligible Accounts
shall not include the following:

          (i)  Accounts with respect to which the account debtor is an officer,
employee or agent of the Borrower or any Subsidiary;

        (ii)  Accounts with respect to which goods have been placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the account debtor may be conditional;

        (iii)  Accounts with respect to which the account debtor is not a Person
resident in the United States of America, except to the extent that any such
Account is backed by an Eligible LC;

        (iv)  Accounts with respect to which the account debtor is the United
States of America or any department, agency or instrumentality of the United
States of America; provided, however, that an Account shall not be deemed
ineligible by reason of this clause (iv) if the Borrower or the relevant
Subsidiary (as applicable) has taken the necessary steps, to the satisfaction of
the Administrative Agent evidenced in writing, to perfect a first-priority
security interest in such Account in favor of the Administrative Agent in
compliance with the Assignment of Claims Act of 1940 (21 U.S.C. § 3727);

        (v)  Accounts with respect to which the account is a state of the United
States of America or a county, city, town, municipality or other division of any
such state; provided, however, that an Account shall not be deemed ineligible by
reason of this clause (v) if the Borrower or the relevant Subsidiary (as
applicable) has taken the necessary steps, to the satisfaction of the
Administrative Agent evidenced in writing, to perfect a first-priority security
interest in such Account in favor of the Administrative Agent in compliance with
all applicable Governmental Rules;

        (vi)  Accounts with respect to which the account debtor is an Affiliate
of the Borrower or any Subsidiary;

      (vii)  Accounts to whose account debtor the Borrower or any Subsidiary is
or is to become liable, but only if such liability does not relate to any such
Account and only to the extent of such liability;

      (viii)  that portion of the aggregate Eligible Accounts receivable from
any single account debtor that exceeds the relevant percentage specified below
of the aggregate Eligible Accounts receivable from all account debtors at any
time, except as approved by the Administrative Agent (or, in the case of an
upward variance in any of the percentages specified below by more than five
percentage points, by the Majority Banks through the Administrative Agent) in
writing from time to time: (A) 20% in the case of Accounts receivable from any
company listed from time to time on Schedule 1.01(b) or as to which the Majority
Banks through the Administrative Agent have otherwise given their prior written
approval, which listing or approval may be withdrawn at any time by the Majority
Banks through the Administrative Agent by written notification to the Borrower
or the relevant Subsidiary (as applicable); (B) 20%, in the case of Accounts
receivable from an account debtor that (1) has a long-term debt rating of at
least BBB- from S&P or Baa3 from Moody's or whose parent company has a long-term
debt rating of at least BBB- from S&P or Baa3 from Moody's and has guaranteed
the Accounts of such account debtor to the Borrower and its Subsidiaries and
(2) is not referred to in (A) above; and (C) 10%, in the case of Accounts
receivable from any account debtor not referred to in (A) or

7

--------------------------------------------------------------------------------


(B) above; provided, however, that, for purposes of applying the limitations set
forth above, Accounts backed by Eligible LCs shall not be included in the
determination of aggregate Eligible Accounts receivable from any single account
debtor but shall be included in the determination of aggregate Eligible Accounts
receivable from all account debtors;

        (ix)  Accounts not denominated in United States dollars;

        (x)  Accounts with respect to which an invoice has not been sent within
30 Business Days after the effective date of any Borrowing Base Certificate in
which such Accounts would otherwise be included for purposes of calculation of
the Borrowing Base;

        (xi)  Accounts due from a particular account debtor if (A) any Account
due from such account debtor does not comply with the representations and
warranties of the Borrower of the relevant Subsidiary (as applicable) in
Section 6 of the Borrower Security Agreement or of the relevant Guarantor
Security Agreement (as applicable) and if the Administrative Agent notifies the
Borrower or the relevant Subsidiary (as applicable) that such Accounts are
ineligible or (B) 10% or more of the Accounts due from such account debtor are
more than 30 days past due;

      (xii)  Accounts with respect to which the account debtor disputes
liability or makes any claim, in whole or in part, but limited, however, to the
amount in dispute or as to which claim is made if such amount can be quantified
reasonably accurately and does not exceed 30% of such Account;

      (xiii)  Accounts due from a particular account debtor if such account
debtor disputes liability or makes any claim with respect to 10% or more of its
Accounts owed to the Borrower or any Subsidiary;

      (xiv)  Accounts due from a particular account debtor if any event of the
types described in Section 7.01(e) occurs with respect to such account debtor;

      (xv)  Accounts due from a particular account debtor if such account debtor
suspends normal business operations; and

      (xvi)  Accounts that are not satisfactory to the Administrative Agent, in
its sole discretion, using reasonable business judgment.

        "Eligible Assignee" means any commercial bank or other financial
institution approved by the Administrative Agent, and, so long as no Default has
occurred and is continuing, by the Borrower, which approval(s) will not be
unreasonably withheld.

        "Eligible LCs" means letters of credit issued by banks listed on
Schedule 1.01(a), but only to the extent, with respect to any such bank, that
the aggregate face amount of all letters of credit backing Eligible Accounts
issued by such bank that are outstanding at any time does not exceed the
applicable amount set forth for such bank on Schedule 1.01(a) (provided,
however, that the Administrative Agent may in its sole discretion accept other
letters of credit as Eligible LCs from time to time).

        "Environmental Law" means any Governmental Rule relating to pollution or
protection of the environment or any natural resource, to any Hazardous Material
or to health or safety, including any Governmental Rule relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
any Hazardous Material.

        "Environmental Permit" means any Governmental Action required under any
Environmental Law.

        "Environmental Proceeding" means any action, suit, written demand,
demand letter, claim, notice of noncompliance or violation, notice of liability
or potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental Permit
or any Hazardous Material or arising from alleged injury or threat to health,
safety or the environment, including (a) by any Governmental Person for
enforcement, cleanup, removal, response, remedial or

8

--------------------------------------------------------------------------------


other action or damages and (b) by any Person for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

        "Equity Contribution Proceeds" means all cash and Permitted Investments
received by the Borrower or any of its Subsidiaries from any equity contribution
by the Partners.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time-to-time, and the regulations promulgated thereunder and
rulings issued thereunder.

        "ERISA Affiliate" means any Person that for purposes of Title IV of
ERISA is a member of the Borrower's controlled group, or is under common control
with the Borrower, within the meaning of Section 414 of the Code and the
regulations promulgated and rulings issued thereunder.

        "Eurocurrency Liabilities" has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time-to-time.

        "Eurodollar Lending Office" means, with respect to any Bank, the office
of such Bank specified as its "Eurodollar Lending Office" opposite its name on
Schedule 2 (or, if no such office is specified, its Domestic Lending Office) or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Administrative Agent.

        "Eurodollar Rate" means, for the Interest Period for each Eurodollar
Rate Advance comprising the same Borrowing, the interest rate per annum (rounded
to the nearest whole multiple of 1/100 of 1% per annum) set forth on Telerate
Page 3750 (or any replacement page) as the London Interbank Offered Rate, for
deposits in Dollars at 11:00 a.m. (London, England time) two Business Days
before the first day of such Interest Period, in an amount substantially equal
to the Administrative Agent's Eurodollar Rate Advance and for a period equal to
such Interest Period; provided that, if no such quotation appears on Telerate
Page 3750 (or any replacement page), the Eurodollar Rate shall be an interest
rate per annum equal to the rate per annum at which deposits in Dollars are
offered by the principal office of Union Bank of California, N.A. in London,
England to prime banks in the London interbank market at 11:00 a.m. (London,
England time) two Business Days before the first day of such Interest Period in
an amount substantially equal to the Eurodollar Rate Advance to be maintained by
the Bank that is the Administrative Agent in respect of such Borrowing and for a
period equal to such Interest Period.

        "Eurodollar Rate Advance" means an Advance which bears interest as
provided in Section 2.07(b).

        "Eurodollar Rate Reserve Percentage" of any Bank for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time-to-time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Bank
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

        "Event of Default" has the meaning specified in Section 7.01.

        "Existing Letters of Credit" means, collectively, the letters of credit
issued under the Existing Credit Agreement and outstanding on the Effective
Date, including, without limitation, those listed on Schedule 2.13.

        "Expiration Date" means, with respect to any Letter of Credit, the date
on which such Letter of Credit will expire or terminate in accordance with its
terms.

        "Federal Funds Rate" means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such

9

--------------------------------------------------------------------------------


day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for any such
day on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it, with the consent of the
Borrower, which consent shall not be unreasonably withheld.

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System or any of its successors.

        "Fee Letters" has the meaning specified in Section 2.06(b).

        "Final Maturity Date" means April 30, 2007.

        "Financial Letter of Credit" means a Letter of Credit qualifying as a
"financial guarantee-type letter of credit" under 12 CFR Part 3, Appendix A,
Section 3(b)(1)(i) or any successor U.S. Comptroller of the Currency regulation
and issued by an Issuing Bank under the terms of this Agreement.

        "Financial Statements" means the financial statements referred to in
Section 5.01.

        "Funded Debt" of any Person means Debt of such Person as described in
clauses (a), (b), (d) and (e) of the definition of "Debt" in this Section 1.01.

        "GAAP" means United States generally accepted accounting principles as
in effect from time to time, applied on a basis consistent with the requirements
of Section 1.03.

        "General Partner" means Crosstex Energy Services GP, LLC, a Delaware
limited liability company.

        "Governmental Action" means any authorization, approval, consent,
waiver, exception, license, filing, registration, permit, notarization or other
requirement of any Governmental Person.

        "Governmental Person" means, whether domestic or foreign, any national,
federal, state or local government, any political subdivision thereof, or any
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body or entity, including any central bank and any comparable
authority.

        "Governmental Rule" means any treaty, law, rule, regulation, ordinance,
order, code, interpretation, judgment, writ, injunction, decree, determination,
award, directive, guideline, request, policy or similar form of decision of any
Governmental Person, referee or arbitrator.

        "Guarantor" means as of the Effective Date, the Limited Partner and each
of the Persons listed on Schedule 1.01(c), and thereafter, each of the present
and future direct and indirect Material Subsidiaries of the Borrower, and
"Guarantors" means all such Guarantors collectively.

        "Guarantor Security Agreement" means each of the Amended and Restated
Subsidiary Security Agreements between each of the Guarantors and the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, as each may be amended, modified or
supplemented from time-to-time in accordance with its terms, and "Guarantor
Security Agreements" shall mean all such Guarantor Security Agreements
collectively.

        "Guaranty" means (a) the Guaranty executed by the Limited Partner and
(b) each of the Guaranties executed by each Guarantor, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders, as each may
be amended from time to time in accordance with its terms, and "Guaranties"
shall mean all such Guaranties collectively.

        "Hazardous Material" means any substance or material described as a
toxic or hazardous substance, waste or material or as a pollutant, contaminant
or infectious waste, or words of similar import, in any Environmental Law,
including asbestos, petroleum (including crude oil and any fraction thereof,
natural gas, natural-gas liquid, liquefied natural gas and synthetic gas usable
for fuel, and any mixture of any of

10

--------------------------------------------------------------------------------


the foregoing), polychlorinated biphenyls, urea formaldehyde, radon gas,
radioactive matter, and chemicals that may cause cancer or reproductive
toxicity.

        "Hydrocarbon Hedge Agreement" means a swap, collar, floor, cap, option
or other derivative contract which is intended to reduce or eliminate the risk
of fluctuations in the price of Hydrocarbons.

        "Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

        "Interest Charge Coverage Ratio" means, for the Borrower and its
Subsidiaries on a Consolidated basis, as of the end of any fiscal quarter, the
ratio of (a) EBITDA for the four-fiscal quarter period then ended to
(b) Interest Expense for the four-fiscal quarter period then ended.

        "Interest Expense" means, for the Borrower and its Subsidiaries
determined on a Consolidated basis, for any period, the total interest, letter
of credit fees, and other fees incurred in connection with any Debt for such
period, whether paid or accrued, including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers' acceptance financing, all as determined in conformity with GAAP.

        "Interest Period" means for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Reference Rate Advance into such an Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.02 and thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.02. The duration of each such Interest Period
shall be one, two, three, or six months, in each case as the Borrower may
select, upon notice received by the Administrative Agent not later than
9:00 a.m. (Los Angeles, California time) on the third Business Day prior to the
first day of such Interest Period; provided, however, that:

        (a)  the Borrower may not select any Interest Period for any Advance
which ends after any principal repayment date unless, after giving effect to
such selection, the aggregate unpaid principal amount of Advances that are
Reference Rate Advances and Advances having Interest Periods which end on or
before such principal repayment date shall be at least equal to the amount of
Advances due and payable on or before such date;

        (b)  whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

        (c)  any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

        "Interest Rate Contract" means an interest rate protection agreement,
interest rate future, interest rate option, interest rate swap, interest rate
cap, collar or other interest rate hedge arrangement, to or under which the
Borrower or any Subsidiary is or becomes a party.

11

--------------------------------------------------------------------------------


        "Issuing Bank" means UBOC and any successor issuing bank pursuant to
Section 8.06.

        "Letter of Credit" means, individually, any letter of credit issued by
the Issuing Bank which is subject to this Agreement and "Letters of Credit"
means all such letters of credit collectively.

        "Letter of Credit Application" means the Issuing Bank's standard form
letter of credit application for either a Performance Letter of Credit or
Financial Letter of Credit, as the case may be, which has been executed by the
Borrower and accepted by the Issuing Bank in connection with the issuance of a
Letter of Credit.

        "Letter of Credit Documents" means all Letters of Credit, Letter of
Credit Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

        "Letter of Credit Exposure" means, at any time, the sum of (a) the
stated maximum amount available to be drawn under each Letter of Credit at such
time, plus (b) the aggregate unpaid amount of all Reimbursement Obligations at
such time.

        "Letter of Credit Obligations" means any obligations of the Borrower
under this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.

        "Leverage Ratio" means, for the Borrower and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) Funded
Debt for the Borrower and its Subsidiaries on a Consolidated basis as of the end
of such fiscal quarter to (b) EBITDA for the four fiscal quarters then ended.

        "Lien" means, with respect to any Property, (a) any lien, charge,
option, claim, deed of trust, mortgage, security interest, pledge or other
encumbrance, or any other type of preferential arrangement of any kind, in
respect of such Property, including any easement, right of way or other
encumbrance on title to real property, or (b) the interest of a vendor or lessor
under any conditional-sale agreement, capital lease or other title-retention
agreement relating to such Property.

        "Limited Partner" means Crosstex Energy, L.P., a Delaware limited
partnership.

        "Majority Banks" means, at any time, Banks holding at least 662/3% of
the then aggregate unpaid principal amount of the Notes held by the Banks and
the Letter of Credit Exposure of the Banks at such time; provided that if no
such principal amount or Letter of Credit Exposure is then outstanding,
"Majority Banks" shall mean Banks having at least 662/3% of the aggregate amount
of the Commitments at such time.

        "Material Adverse Effect" shall mean a material adverse effect on
(a) the business, assets, condition (financial or otherwise), operations,
performance, properties or prospects of the Borrower and its Subsidiaries taken
as a whole, or (b) the validity or enforceability of the Credit Documents or the
rights or remedies of the Banks or the Administrative Agent under any of the
Credit Documents.

        "Material Subsidiaries" means shall mean a Subsidiary of the Borrower
having: (a) assets of $1,000,000 or more or (b) EBITDA (calculated on a separate
basis) of $250,000 or more.

        "Maximum Rate" means the maximum nonusurious interest rate under
applicable law.

        "Moody's" means Moody's Investors Service, Inc.

        "Mortgaged Property" means the aggregate of all of the "Mortgaged
Property" and "Trust Property" as defined in all of the Mortgages.

        "Mortgages" means, collectively, each of the Deed of Trust, Security
Agreement, Financing Statement and Assignments executed by the Borrower or any
Subsidiary in favor of the Administrative Agent for its benefit and the ratable
benefit of the Banks in form and substance reasonably satisfactory

12

--------------------------------------------------------------------------------


to the Administrative Agent and the Lenders, as the same may be amended,
modified or supplemented from time-to-time.

        "Multiemployer Plan" means a "multiemployer plan," as defined in
Section 4001(a)(3) of ERISA and subject to Title IV thereof, to which the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions, such plan being maintained pursuant
to one or more collective-bargaining agreements.

        "Multiple Employer Plan" means a "single employer plan," as defined in
Section 4001(a)(15) of ERISA and subject to Title IV thereof, that (a) is
maintained by the Borrower or an ERISA Affiliate and at least one Person other
than the Borrower and its ERISA Affiliates or (b) was so maintained previously,
but is not currently maintained by the Borrower or its ERISA Affiliates, and in
respect of which the Borrower or an ERISA Affiliate would still have liability
under Section 4063, 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

        "Net Income" means, for any period for which such amount is being
determined, the Consolidated net income of the Borrower and its Subsidiaries, as
determined in accordance with GAAP consistently applied, excluding, however, any
net gain or loss from extraordinary items, including but not limited to any net
gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets other than in the ordinary course of business.

        "Note" means a Revolver A Note or a Revolver B Note.

        "Notice of Borrowing" means a notice of borrowing in the form of the
attached Exhibit B signed by a Responsible Officer.

        "Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit C signed by a Responsible
Officer.

        "Obligations" means (a) the principal, interest, fees, Letter of Credit
commissions, charges, expenses, attorneys' fees and disbursements, indemnities
and any other amounts payable by the Borrower and the Guarantors to the
Administrative Agent and the Banks under the Credit Documents, including without
limitation, the Letter of Credit Obligations and (b) any amount in respect to
any of the foregoing that the Administrative Agent or any Bank, in its sole
discretion, elects to pay or advance on behalf of the Borrower or any Guarantor
after the occurrence and during the continuance of an Event of Default.

        "Partners" means the General Partner and the Limited Partner.

        "Performance Letter of Credit" means a Letter of Credit qualifying as a
"performance-based standby letter of credit" under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation
and issued by an Issuing Bank under the terms of this Agreement.

        "Permitted Investments" means investments having a maturity of not
greater than 3 months from the date of acquisition thereof in (a) obligations
issued or unconditionally guaranteed by the United States of America or issued
by any agency thereof and backed by the full faith and credit of the United
States of America, (b) demand deposits and certificates of deposit (located in
the United States of America) of any Bank or any other commercial bank organized
under the laws of the United States of America or any state thereof and having
combined capital and surplus of at least $500,000,000, (c) commercial paper with
a rating of at least "Prime-l" by Moody's Investors Service, Inc. or "A-l" by
Standard & Poor's Ratings Group or (d) other investments agreed to from time to
time between the Borrower and the Administrative Agent.

13

--------------------------------------------------------------------------------


        "Permitted Liens" means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding has been
commenced: (a) Liens for taxes, assessments and governmental charges or levies,
to the extent the same are being contested in good faith by proper proceedings
and appropriate reserves are being maintained for the same; (b) Liens imposed by
law, such as materialmen's, mechanics', carriers', workmen's, repairmen's and
bankers' Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than
60 days or that are being contested in good faith and by proper proceedings and
as to which appropriate reserves are being maintained; (c) pledges or deposits
to secure obligations under workers' compensation laws or similar legislation or
to secure public or statutory obligations; (d) easements, rights of way,
landlord's liens and other encumbrances on title to real property that do not
render title to the property encumbered thereby unmarketable or materially and
adversely affect the value of such property or the use of such property by the
Borrower or any Subsidiary for its current purposes; (e) deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business; and
(f) Liens arising by reason of any judgment or order of any Governmental Person,
referee or arbitrator if appropriate legal proceedings for the review of such
judgment or order are being diligently prosecuted and execution or enforcement
thereof is stayed pending appeal.

        "Person" means an individual, partnership, corporation (including a
business trust), limited liability partnership, limited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof or any trustee,
receiver, custodian or similar official.

        "Pipeline Entities" means Crosstex Pipeline, LLC, a Texas limited
liability company, and Crosstex Pipeline Partners, Ltd., a Texas limited
partnership.

        "Plan" means a Single Employer Plan or a Multiple Employer Plan.

        "Pledge Agreement" means the Pledge Agreement among the Partners and the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, as the same may be amended, modified or
supplemented from time-to-time.

        "Property" of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.

        "Pro Rata Share" means, with respect to any Bank, either (a) the ratio
(expressed as a percentage) of such Bank's Commitments at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank's aggregate
outstanding Advances and Letter of Credit Exposure at such time to the aggregate
outstanding Advances and Letter of Credit Exposure of all the Banks at such
time.

        "Reference Rate" means a fluctuating interest rate per annum as shall be
in effect from time to time equal to the rate of interest publicly announced by
Union Bank of California, N.A., as its reference rate, whether or not the
Borrower has notice thereof.

        "Reference Rate Advances" means an Advance which bears interest as
provided in Section 2.07(a).

        "Register" has the meaning set forth in paragraph (c) of Section 9.06.

        "Regulations D, T, U and X" means Regulations D, T, U and X of the
Federal Reserve Board, as the same are from time-to-time in effect, and all
official rulings and interpretations thereunder or thereof.

14

--------------------------------------------------------------------------------


        "Reimbursement Obligations" means all of the obligations of the Borrower
and the Guarantors to reimburse the Issuing Bank for amounts paid by the Issuing
Bank under Letters of Credit as established by the Letter of Credit Applications
and Section 2.13(d).

        "Reorganization" has the meaning set forth in the recitals to this
Agreement.

        "Reorganization Documents" means (a) the First Contribution, Conveyance
and Assumption Agreement by and among Crosstex Energy Holdings Inc., a Delaware
corporation ("Holdings"), the Predecessor Borrower, Crosstex Energy, Inc., a
Texas corporation ("CEI"), the Limited Partner, Crosstex Energy GP, LLC, a
Delaware limited liability company ("GP LLC"), Crosstex Energy GP, L.P., a
Delaware limited partnership ("GP LP"), the General Partner, the Borrower,
Crosstex Gas Services, Inc., a Delaware corporation, Crosstex Gulf Coast, LLC, a
Texas limited liability company, Crosstex Asset Management GP, LLC, a Delaware
limited liability company, and Crosstex Asset Management, L.P., a Delaware
limited partnership, (b) the Closing Contribution, Conveyance and Assumption
Agreement by and among Holdings, CEI, the Limited Partner, GP LLC, GP LP, the
Borrower and Crosstex Pipeline, Inc., and (c) each of the documents, agreements
or instruments attached thereto as exhibits, each executed on or before the
Effective Date with respect to the Reorganization.

        "Responsible Officer" means the Chief Executive Officer, President,
Chief Financial Officer, any Senior Vice President, any Vice President,
Treasurer or Assistant Treasurer of the General Partner.

        "Revolver A Advance" means any advance by a Bank to the Borrower as part
of a Revolver A Borrowing and refers to a Reference Rate Advance or a Eurodollar
Rate Advance.

        "Revolver A Borrowing" means a borrowing consisting of simultaneous
Revolver A Advances of the same Type made by each Bank pursuant to
Section 2.01(a), continued by each Bank pursuant to Section 2.02(b), or
Converted by each Bank to Revolver A Advances of a different Type pursuant to
Section 2.02(b).

        "Revolver A Commitment" means, for any Bank, the amount set opposite
such Bank's name on Schedule 1 as its Revolver A Commitment, or if such Bank has
entered into any Assignment and Acceptance, as set forth for such Bank as its
Revolver A Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.06(c), as such amount may be reduced or terminated
pursuant to Section 2.03 or Article VII.

        "Revolver A Note" means a promissory note of the Borrower payable to the
order of any Bank, in substantially the form of the attached Exhibit A-1,
evidencing indebtedness of the Borrower to such Bank resulting from Revolver A
Advances owing to such Bank.

        "Revolver A Share" means, at any time with respect to any Bank with a
Revolver A Commitment, either (a) the ratio (expressed as a percentage) of such
Bank's Revolver A Commitment at such time to the aggregate Revolver A
Commitments at such time or (b) if such Bank's Revolver A Commitment has been
terminated, the ratio (expressed as a percentage) of such Bank's aggregate
outstanding Revolver A Advances at such time to the aggregate's outstanding
Revolver A Advances of all the Banks at such time.

        "Revolver A Termination Date" means the earlier of (a) April 30, 2004,
and (b) the acceleration of the maturity of the Advances and the termination of
the Banks' obligations to provide Revolver A Advances pursuant to Article VII.

        "Revolver B Advance" means any advance by a Bank to the Borrower as part
of a Revolver B Borrowing.

        "Revolver B Borrowing" means a borrowing consisting of simultaneous
Revolver B Advances of the same Type made by each Bank pursuant to
Section 2.01(b), continued by each Bank pursuant to

15

--------------------------------------------------------------------------------


Section 2.02(b), or Converted by each Bank to Revolver B Advances of a different
Type pursuant to Section 2.02(b).

        "Revolver B Commitment" means, for each Bank, the amount set opposite
such Bank's name on Schedule 1 as its Revolver B Commitment, or if such Bank has
entered into any Assignment and Acceptance, as set forth for such Bank as its
Revolver B Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.06(c), as such amount may be reduced or terminated
pursuant to Section 2.03 or Article VII.

        "Revolver B Note" means a promissory note of the Borrower payable to the
order of any Bank in substantially the form of the attached Exhibit A-2,
evidencing indebtedness of the Borrower to such Bank resulting from any Revolver
B Advance to such Bank.

        "Revolver B Share" means, at any time with respect to any Bank with a
Revolver B Commitment, either (a) the ratio (expressed as a percentage) of such
Bank's Revolver B Commitment at such time to the aggregate Revolver B
Commitments at such time or (b) if such Bank's Revolver B Commitment has been
terminated, the ratio (expressed as a percentage) of such Bank's aggregate
outstanding Revolver B Advances and Letter of Credit Exposure at such time to
the aggregate's outstanding Revolver B Advances and Letter of Credit Exposure of
all the Banks at such time.

        "Revolver B Termination Date" means the earlier of (a) April 30, 2004,
and (b) the acceleration of the maturity of the Advances and the termination of
the Banks' obligations to provide Revolver B Advances pursuant to Article VII.

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc.

        "Security Agreements" means, collectively, the Borrower Security
Agreement and the Guarantor Security Agreements.

        "Security Documents" means, collectively, (a) the Pledge Agreement,
(b) the Security Agreements, (c) the Mortgages, (d) each other agreement,
instrument or document executed at any time in connection with the Pledge
Agreement, Security Agreements or the Mortgages, and (e) each other agreement,
instrument or document executed at any time in connection with securing the
Obligations.

        "Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA and subject to Title IV thereof, that (a) is
maintained by the Borrower or an ERISA Affiliate and no Person other than the
Borrower and its ERISA Affiliates or (b) was so maintained previously, but is
not currently maintained by the Borrower or its ERISA Affiliates, and in respect
of which the Borrower or an ERISA Affiliate would still have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

        "Subsidiary" of a Person means any corporation or other entity of which
more than 50% of the outstanding capital stock or other equity ownership
interests having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at such time capital
stock of any other class or classes or other equity ownership interests of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more Subsidiaries of such Person or by one or more
Subsidiaries of such Person.

        "Syndication Agent" means Fleet National Bank.

        "Tangible Net Worth" means the excess of total assets over total
liabilities, total assets and total liabilities each to be determined in
accordance with GAAP, excluding, however, from the determination of total assets
(a) goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles, including the value of
contracts for the marketing of natural gas, (b) all

16

--------------------------------------------------------------------------------


unamortized debt discount and expense, (c) all reserves carried and not deducted
from assets, (d) treasury stock and capital stock, obligations or other
securities of, or capital contributions to, or investments in, any Subsidiary,
(e) securities that are not readily marketable (other than securities of the
Pipeline Entities and other Person engaged in lines of business in which the
Borrower is engaged), (f) cash held in a sinking or other analogous fund
established for the purpose of redemption, retirement or prepayment of capital
stock or Debt, (g) any write-up in the book value of any asset resulting from a
revaluation thereof, (h) notes receivable from current or former officers,
employees or equity-holders of the Borrower or any Subsidiary, (i) cash pledged
or deposited for the purposes described in clauses (c) and (e) of "Permitted
Liens" in this Section 1.01 and (j) any items not included in clauses
(a) through (i) above that are treated as intangibles in conformity with GAAP.

        "Type" has the meaning set forth in Section 1.04.


        Section 1.02.    Computation of Time Periods.     In the Credit
Documents in the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each mean "to but excluding".


        Section 1.03.    Accounting Terms; Changes in GAAP.     

        (a)  All accounting terms not specifically defined in this Agreement
shall be construed in accordance with GAAP applied on a consistent basis with
those applied in the preparation of the Financial Statements.

        (b)  Unless otherwise indicated, all financial statements of the
Borrower and its Subsidiaries, all calculations for compliance with covenants in
this Agreement and all calculations of any amounts to be calculated under the
definitions in Section 1.01 shall be based upon the consolidated accounts of the
Borrower and its Subsidiaries in accordance with GAAP and consistent with the
principles applied in preparing the Financial Statements. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either the Borrower or
Majority Banks shall so request, Majority Banks and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP, provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.


        Section 1.04.    Types and Classes of Advances and Borrowings.
    Advances are distinguished by "Type." The "Type" of an Advance refers to the
determination whether such Advance is a Eurodollar Rate Advance or Reference
Rate Advance. Borrowings and Advances are also distinguished by "Class." The
"Class" of a Borrowing or an Advance refers to the determination whether such
Borrowing or Advance is a Revolver A Borrowing or a Revolver B Borrowing or a
Revolver A Advance or a Revolver B Advance, as applicable.


        Section 1.05.    Miscellaneous.     Article, Section, Schedule and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified.


ARTICLE II
CREDIT FACILITIES



        Section 2.01.    Making the Advances.     

        (a)  Revolver A Advances.    Each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolver A Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Revolver A Termination Date in an aggregate

17

--------------------------------------------------------------------------------


outstanding amount up to but not to exceed at any time outstanding its Revolver
A Commitment, as such amount may be reduced pursuant to Section 2.03, 7.02, and
7.03; provided, however that the aggregate outstanding principal amount of all
Revolver A Advances shall not at any time exceed the aggregate Revolver A
Commitments.

        (b)  Revolver B Advances.    Each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolver B Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Revolver B Termination Date in an aggregate outstanding
amount up to but not to exceed at any time outstanding (i) the lesser of (A) its
Revolver B Commitment, as such amount may be reduced pursuant to Section 2.03,
7.02, and 7.03 or (B) its Revolver B Share of the Borrowing Base less (ii) such
Bank's Revolver B Share of the Letter of Credit Exposure at such time; provided,
however that the aggregate outstanding principal amount of all Revolver B
Advances plus the Letter of Credit Exposure shall not at any time exceed the
lesser of (A) the aggregate Revolver B Commitments and (B) the Borrowing Base;
and provided further, however that the aggregate outstanding principal amount of
all Revolver B Advances shall not at any time exceed $5,000,000.

        (c)  Generally.    Each Borrowing shall, in the case of Borrowings
consisting of Reference Rate Advances, be in an aggregate amount not less than
$500,000 and in integral multiples of $100,000 in excess thereof, and in the
case of Borrowings consisting of Eurodollar Rate Advances, be in an aggregate
amount not less than $1,000,000 or in integral multiples of $500,000 in excess
thereof, and in each case shall consist of Advances of the same Type made on the
same day by the Banks ratably according to their respective Commitments. Within
the limits of each Bank's Commitment, and subject to the terms of this
Agreement, the Borrower may from time to time borrow, prepay, and reborrow
Advances.

        (d)  Notes.    The indebtedness of the Borrower to each Bank resulting
from the Revolver A Advances owing to such Bank shall be evidenced by a Revolver
A Note of the Borrower payable to the order of such Bank. The indebtedness of
the Borrower to each Bank resulting from the Revolver B Advances owing to such
Bank shall be evidenced by a Revolver B Note of the Borrower payable to the
order of such Bank.

        (e)  Increase in Commitments.    The Borrower may, at its option and
subject to the conditions described in this Section, without the consent of the
Banks increase the aggregate Commitments by adding to this Agreement one or more
commercial banks or other financial institutions (who shall, upon completion of
the requirements stated in this Section 2.01(e), constitute Banks hereunder), or
by allowing one or more Banks to increase their Commitments hereunder, so that
such added and increased Commitments shall equal the increase in aggregate
Commitments effectuated pursuant to this Section 2.01(e); provided that
(i) without the consent of all the Bank, no increase in aggregate Commitments
pursuant to this Section 2.01(e) shall result in the aggregate Commitments
exceeding $85,000,000, (ii) no Bank's Commitment amount shall be increased
without the consent of such Bank, (iii) if the increase is being provided by one
or more commercial banks or other financial institutions that are not then Banks
hereunder, the Administrative Agent shall have approved such commercial bank or
other financial institution, such approval not to be unreasonably withheld and
(iv) each such commercial bank, financial institution or Bank shall have a
proportionate part of the Revolver A Commitments and Revolver B Commitments. The
Borrower may exercise its option to so increase the aggregate Commitments only
if the following conditions are satisfied:

          (i)  no Default or Event of Default has occurred and is continuing,
and the Borrower shall have delivered a certificate to Administrative Agent from
a Responsible Officer of the Borrower stating that no Default or Event of
Default exists;

        (ii)  the representations and warranties of the Borrower contained in
Article IV shall be true and correct except to the extent any such
representation or warranty is stated to relate solely to an earlier

18

--------------------------------------------------------------------------------


date, in which case such representation or warranty shall have been true and
correct on such earlier date;

        (iii)  the Guarantors shall have consented to such increase in writing;
and

        (iv)  the Borrower shall execute new Notes evidencing the increased
Commitments of the Banks, at any Bank's request.

The Borrower shall give the Administrative Agent three Business Days' notice of
the Borrower's intention to increase the aggregate Commitments pursuant to this
Section 2.01(e). Such notice shall specify each new commercial bank or other
financial institution, if any, the changes in amounts of Commitments that will
result, and such other information as reasonably requested by the Administrative
Agent. Each new commercial bank or other financial institution, and each Bank
agreeing to increase its Commitments, shall execute and deliver to the
Administrative Agent a document in form and substance satisfactory to the
Administrative Agent pursuant to which it becomes a party hereto or increases
its Commitments, as the case may be, which document, in the case of a new
commercial bank or other financial institution, shall (among other matters)
specify the Applicable Lending Office of such new commercial bank or other
financial institution. Upon execution and delivery of such documents, such new
commercial bank or other financial institution shall constitute a "Bank"
hereunder with the Commitments as specified therein, or such Bank's Commitments
shall increase as specified therein, as the case may be. Notwithstanding the
foregoing, after giving effect to this Section, the terms and conditions hereof
shall remain substantially the same as on the Effective Date. Further, none of
the Banks are obligated to increase their Commitments to comply with this
Section.


        Section 2.02.    Method of Borrowing.     

        (a)  Notice.    Each Borrowing shall be made pursuant to a Notice of
Borrowing (or by telephone notice promptly confirmed in writing by a Notice of
Borrowing), given not later than 9:00 a.m. (Los Angeles, California time) (i) on
the third Business Day before the date of the proposed Borrowing, in the case of
a Eurodollar Rate Borrowing or (ii) on the Business Day of the proposed
Borrowing, in the case of a Reference Rate Borrowing, by the Borrower to the
Administrative Agent, which shall in turn give to each Bank prompt notice of
such proposed Borrowing by telecopier or telex. Each Notice of Borrowing shall
be given by telecopier or telex, confirmed immediately in writing, or other
written notice specifying the information required therein. In the case of a
proposed Borrowing comprised of Eurodollar Rate Advances, the Administrative
Agent shall promptly notify each Bank of the applicable interest rate under
Section 2.07(b). Each Bank shall, before 11:00 a.m. (Los Angeles, California
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 9.02, or such other location as the Administrative Agent may specify
by notice to the Banks, in same day funds, (A) in the case of a Revolver A
Borrowing, such Bank's Revolver A Share of such Borrowing and (B) in the case of
a Revolver B Borrowing, such Bank's Revolver B Share of such Borrowing. After
the Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower at its account with the Administrative
Agent.

        (b)  Conversions and Continuations.    The Borrower may elect to Convert
or continue any Borrowing under this Section 2.02 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent's office no later than 9:00 a.m. (Los Angeles, California
time) (i) on the date which is at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to or a
continuation of a Borrowing comprised of Eurodollar Rate Advances and (ii) on
the Business Day of the proposed conversion date in the case of a Conversion to
Borrowing comprised of Reference Rate Advance. Each such Notice of Conversion or
Continuation shall be in writing or by telex or telecopier, confirmed
immediately in

19

--------------------------------------------------------------------------------


writing, or other written notice specifying the information required therein.
Promptly after receipt of a Notice of Conversion or Continuation under this
Section, the Administrative Agent shall provide each Bank with a copy thereof
and, in the case of a Conversion to or a Continuation of a Borrowing comprised
of Eurodollar Rate Advances, notify each Bank of the applicable interest rate
under Section 2.07(b). No such Conversion or continuation shall be deemed the
making of a new Advance for purposes of this Agreement, including without
limitation Article III.

        (c)  Certain Limitations.    Notwithstanding anything in paragraphs
(a) and (b) above:

          (i)  at no time shall there be more than four Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;

        (ii)  if any Bank shall at least one Business Day before the date of any
requested Borrowing, Conversion or continuation, notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Person asserts that it is unlawful, for such Bank or its Eurodollar Lending
Office to perform its obligations under this Agreement to make Eurodollar Rate
Advances or to fund or maintain Eurodollar Rate Advances, the right of the
Borrower to select Eurodollar Rate Advances from such Bank shall be suspended
until such Bank shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist, and the Advance made by such Bank in
respect of such Borrowing, Conversion or continuation shall be a Reference Rate
Advance;

        (iii)  if the Administrative Agent is unable to determine in good faith
the Eurodollar Rate for Eurodollar Rate Advances comprising any requested
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Reference Rate Advance;

        (iv)  if the Majority Banks shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Banks of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Banks that the circumstances causing such suspension
no longer exist, and each Advance comprising such Borrowing shall be a Reference
Rate Advance; and

        (v)  if the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01 and
paragraph (b) above, the Administrative Agent shall so notify the Borrower and
the Banks and such Advances shall be made available to the Borrower on the date
of such Borrowing as Reference Rate Advances or, if an existing Advance,
Converted into Reference Rate Advances.

        (d)  Notices Irrevocable.    Each Notice of Borrowing and Notice of
Conversion or Continuation, once delivered, shall be irrevocable and binding on
the Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Bank against any loss, out-of-pocket cost or expense incurred by
such Bank as a result of any failure by the Borrower to fulfill on or before the
date specified in such Notice of Borrowing, the applicable conditions set forth
in Article III, including, without limitation, any loss (including any loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by

20

--------------------------------------------------------------------------------


such Bank as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

        (e)  Administrative Agent Reliance.    Unless the Administrative Agent
shall have received notice from a Bank before the date of any Borrowing that
such Bank shall not make available to the Administrative Agent such Bank's
Revolver A Share of the Revolver A Borrowing or such Bank's Revolver B Share of
a Revolver B Borrowing, the Administrative Agent may assume that such Bank has
made its Revolver A Share or Revolver B Share, as the case may be, of such
Borrowing available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Bank shall not have
so made its Revolver A Share or Revolver B Share, as the case may be, of such
Borrowing available to the Administrative Agent, such Bank and the Borrower
severally agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Bank, the Federal Funds Rate for such
day. If such Bank shall repay to the Administrative Agent such corresponding
amount and interest as provided above, such corresponding amount so repaid shall
constitute such Bank's Advance as part of such Borrowing for purposes of this
Agreement even though not made on the same day as the other Advances comprising
such Borrowing.

        (f)    Bank Obligations Several.    The failure of any Bank to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Bank of its obligation, if any, to make its Advance on the date of such
Borrowing. No Bank shall be responsible for the failure of any other Bank to
make the Advance to be made by such other Bank on the date of any Borrowing.


        Section 2.03.    Reduction of the Revolver A Commitments.     

        (a)  The Borrower shall have the right, upon at least three Business
Days' irrevocable notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portion of the Revolver A Commitments or the
Revolver B Commitments; provided that each partial reduction shall be in the
aggregate amount of $1,000,000 or an integral multiple of $500,000.

        (b)  Any reduction and termination of the Commitments pursuant to this
Section 2.03 shall be applied ratably to each Bank's Commitment and shall be
permanent, with no obligation of the Banks to reinstate such Commitments and the
commitment fees provided for in Section 2.06(a) shall thereafter be computed on
the basis of the Commitments, as so reduced.


        Section 2.04.    Prepayment of Advances.     

        (a)  Optional.    The Borrower may prepay all Advances at any time,
without premium or penalty, after giving by 11:00 a.m. (Los Angeles, California
time) (i) in the case of Eurodollar Rate Advances, at least three Business Days'
or (ii) in case of Reference Rate Advances, at least one Business Day's,
irrevocable prior written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid and amounts, if any, required
to be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date; provided, however, that each partial prepayment with respect to:
(A) any Borrowing comprised of Reference Rate Advances shall be made in an
initial minimum aggregate principal amount of $500,000 and thereafter in
$100,000 multiples and in an aggregate principal amount such that after giving
effect thereto such Borrowing shall have a principal amount outstanding of at
least $500,000 and (B) any Borrowing comprised of

21

--------------------------------------------------------------------------------


Eurodollar Rate Advances shall be made in an initial minimum aggregate principal
amount of $1,000,000 and thereafter in $500,000 multiples and in an aggregate
principal amount such that after giving effect thereto such Borrowing shall have
a principal amount outstanding of at least $1,000,000. Full prepayments of any
Borrowing are permitted without restriction of amounts. Each prepayment under
this Section 2.04(a) shall be allocated between the Advances as determined by
the Borrower.

        (b)  Mandatory.

          (i)  Borrowing Base Deficiency.    If the aggregate outstanding amount
of Revolver B Advances plus the Letter of Credit Exposure ever exceeds the
Borrowing Base, the Borrower shall, after receipt of written notice from the
Administrative Agent, prepay Revolver B Advances or, if the Revolver B Advances
have been repaid in full, make deposits into the Cash Collateral Account to
provide cash collateral for the Letter of Credit Exposure, such that the
Borrowing Base deficiency is cured within 10 days after the date such notice is
received.

        (ii)  Reduction of Commitments.    On the date of each reduction of the
aggregate Revolver A Commitments pursuant to Section 2.03, the Borrower agrees
to make a prepayment in respect of the outstanding amount of the Revolver A
Advances to the extent, if any, that the aggregate unpaid principal amount of
all Revolver A Advances exceeds the Revolver A Commitments. On the date of each
reduction of the aggregate Revolver B Commitments pursuant to Section 2.03, the
Borrower agrees to make a prepayment in respect of the outstanding amount of the
Revolver B Advances to the extent, if any, that the aggregate unpaid principal
amount of all Revolver B Advances plus the Letter of Credit Exposure exceeds the
lesser of (i) the Revolver B Commitments and (ii) the Borrowing Base.

        (iii)  Clean-Up of Revolver B Advances.    During each calendar year
there shall be a period of at least fifteen consecutive days during which no
Revolver B Advances shall be made or shall be outstanding.

        (iv)  Accrued Interest.    Each prepayment under this Section 2.04(b)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.10 as a result of such prepayment.

        (c)  Illegality.    If any Bank shall notify the Administrative Agent
and the Borrower that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or that any central
bank or other Governmental Person asserts that it is unlawful for such Bank or
its Eurodollar Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Bank then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m. (Los Angeles, California, time)
(A) if not prohibited by law, on the last day of the Interest Period for each
outstanding Eurodollar Rate Advance made by such Bank or (B) if required by such
notice, on the second Business Day following its receipt of such notice prepay
all of the Eurodollar Rate Advances made by such Bank then outstanding, together
with accrued interest on the principal amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.10 as
a result of such prepayment being made on such date, (ii) such Bank shall
simultaneously make a Reference Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Rate Advances
prepaid to such Bank, and (iii) the right of the Borrower to select Eurodollar
Rate Advances from such Bank for any subsequent Borrowing shall be suspended
until such Bank shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist; provided, that such Bank agrees to use
reasonable efforts to designate a different Applicable Lending Office if the
making of such designation would avoid such payment, and would not, in its
reasonable judgment, be otherwise disadvantageous to such Bank.

        (d)  No Additional Right; Ratable Prepayment.    The Borrower shall have
no right to prepay any principal amount of any Advance except as provided in
this Section 2.04, and all notices given pursuant

22

--------------------------------------------------------------------------------


to this Section 2.04 shall be irrevocable and binding upon the Borrower. Each
payment of any Advance pursuant to this Section 2.04 shall be made in a manner
such that all Advances comprising part of the same Borrowing are paid in whole
or ratably in part.


        Section 2.05.    Repayment of Advances.     

        (a)  Revolver A Advances.    The Borrower shall repay the outstanding
principal amount of the Revolver A Advances outstanding on the Revolver A
Termination Date in (i) equal quarterly installments each in an amount equal to
1/20th of the outstanding principal amount of the Revolver A Advances
outstanding on the Revolver A Termination Date on the last day of each April,
July, October and January beginning on the first such day occurring after the
Revolver A Termination Date and continuing thereafter until the last day of
April, July, October and January preceding the Final Maturity Date and (ii) one
final payment of the remaining outstanding principal balance on the Final
Maturity Date.

        (b)  Revolver B Advances.    The Borrower shall repay the outstanding
principal amount of the Revolver B Advances on the Revolver B Termination Date.


        Section 2.06.    Fees.     

        (a)  Commitment Fees.

          (i)  The Borrower agrees to pay to the Administrative Agent for the
account of each Bank a commitment fee on the daily amount by which such Bank's
Revolver A Commitment exceeds such Bank's outstanding Revolver A Advances, at
the Applicable Margin for commitment fees from the date of this Agreement until
the Revolver A Termination Date. The commitment fees shall be due and payable
quarterly in arrears on the last day of each March, June, September and December
prior to the Revolver A Termination Date and on the Revolver A Termination Date.

        (ii)  The Borrower agrees to pay to the Administrative Agent for the
account of each Bank a commitment fee on the daily amount by which such Bank's
Revolver B Commitment exceeds the sum of (A) such Bank's outstanding Revolver B
Advances and (B) such Bank's Revolver B Share of the Letter of Credit Exposure,
at the Applicable Margin for commitment fees from the date of this Agreement
until the Revolver B Termination Date. The commitment fees shall be due and
payable quarterly in arrears on the last day of each March, June, September and
December prior to the Revolver B Termination Date and on the Revolver B
Termination Date.

        (b)  Agent Fees.    The Borrower agrees to pay to (i) the Administrative
Agent for the benefit of the Administrative Agent the fees described in the
letter dated November 21, 2002 from the Administrative Agent to the Borrower and
(ii) the Administrative Agent for the benefit of the Administrative Agent and
the Syndication Agent the fees described in the letter dated November 21, 2002
from the Administrative Agent to the Borrower (the "Fee Letters").

        (c)  Letter of Credit Fees.

          (i)  With respect to each Financial Letter of Credit issued hereunder,
the Borrower agrees to pay to (A) the Administrative Agent for the pro rata
benefit of the Banks a fee per annum equal to the Applicable Margin for letter
of credit fees on the aggregate amount available for drawing from time to time
under such Financial Letter of Credit and (B) to the Issuing Bank a facing fee
for each Letter of Credit of .125% per annum of the face amount of such Letter
of Credit. Each such fee shall be payable quarterly in arrears on the last day
of each March, June, September and December prior to the Revolving B Termination
Date and on the Revolver B Termination Date (or, if later, the date on which all
outstanding Letters of Credit have expired).

        (ii)  With respect to each Performance Letter of Credit issued
hereunder, the Borrower agrees to pay to (A) the Administrative Agent for the
pro rata benefit of the Banks a one-time letter of credit

23

--------------------------------------------------------------------------------


fee in an amount equal to the Applicable Margin for letter of credit fees on the
initial stated amount of such Performance Letter of Credit (or, with respect to
any subsequent increase to the stated amount of any such Performance Letter of
Credit, such increase in the stated amount) thereof, such fee to be payable on
the date of such issuance, increase or extension and (B) to the Issuing Bank a
facing fee for each Letter of Credit of .125% per annum of the face amount of
such Letter of Credit, payable in advance, commencing on the date of issuance,
increase or extension of such Letter of Credit and quarterly thereafter.

        (iii)  The Borrower agrees to pay concurrently with each issuance,
negotiation, drawing, or amendment of each Letter of Credit, to the Issuing Bank
for the sole account of the Issuing Bank, issuance, negotiation, drawing and
amendment fees in the amounts set forth from time to time as the Issuing Bank's
published scheduled fees for such services.

        (d)  Commitment Increase Fees.    The Borrower agrees to pay to the
Administrative Agent for the benefit of each Bank increasing its Commitment(s)
after the Effective Date a fee equal to .50% of the amount of such increase on
the date such increase is effective.


        Section 2.07.    Interest.     The Borrower shall pay interest on the
unpaid principal amount of each Advance made by each Bank from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

        (a)  Reference Rate Advances.    If such Advance is a Reference Rate
Advance, a rate per annum equal at all times to the Adjusted Reference Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable in arrears on the last day of each March, June, September and December
and on the date such Reference Rate Advance shall be paid in full, provided that
upon the occurrence and during the continuance of any Event of Default, such
Advance shall bear interest at a rate per annum equal at all times to the
Adjusted Reference Rate in effect from time to time plus the Applicable Margin
plus 3.00% per annum, payable on demand.

        (b)  Eurodollar Rate Advances.    If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time, payable on the last day of such Interest
Period, and, in the case of six-month Interest Periods, on the day which occurs
during such Interest Period three months from the first day of such Interest
Period, provided that upon the occurrence and during the continuance of any
Event of Default, such Advance shall bear interest at a rate per annum equal at
all times to the Adjusted Reference Rate in effect from time to time plus the
Applicable Margin plus 3.00% per annum, payable on demand.

        (c)  Additional Interest on Eurodollar Rate Advances.    The Borrower
shall pay to each Bank, so long as any such Bank shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Bank, from the effective date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Bank for such Interest Period, payable on each date on which
interest is payable on such Advance. Such additional interest payable to any
Bank shall be determined by such Bank and notified to the Borrower through the
Administrative Agent (such notice to include the calculation of such additional
interest, which calculation shall be conclusive in the absence of manifest
error).

        (d)  Usury Recapture.

          (i)  If, with respect to any Bank, the effective rate of interest
contracted for under the Credit Documents, including the stated rates of
interest and fees contracted for hereunder and any other

24

--------------------------------------------------------------------------------


amounts contracted for under the Credit Documents which are deemed to be
interest, at any time exceeds the Maximum Rate, then the outstanding principal
amount of the loans made by such Bank hereunder shall bear interest at a rate
which would make the effective rate of interest for such Bank under the Credit
Documents equal the Maximum Rate until the difference between the amounts which
would have been due at the stated rates and the amounts which were due at the
Maximum Rate (the "Lost Interest") has been recaptured by such Bank.

        (ii)  If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Bank pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Bank the interest rates charged under Section 2.07 hereunder shall be
retroactively increased such that the effective rate of interest under the
Credit Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Bank the amount of the Lost Interest remaining to be
recaptured by such Bank.

        (iii)  Notwithstanding the foregoing or any other term in this Agreement
and the Credit Documents to the contrary, it is the intention of each Bank and
the Borrower to conform strictly to any applicable usury laws. Accordingly, if
any Bank contracts for, charges, or receives any consideration which constitutes
interest in excess of the Maximum Rate, then any such excess shall be canceled
automatically and, if previously paid, shall at such Bank's option be applied to
the outstanding amount of the loans made hereunder by such Bank or be refunded
to the Borrower.


        Section 2.08.    Payments and Computations.     

        (a)  Payment Procedures.    The Borrower shall make each payment under
this Agreement and under the Notes not later than 11:00 a.m. (Los Angeles,
California, time) on the day when due in Dollars to the Administrative Agent at
445 S. Figueroa Street, Los Angeles, California 90071 (or such other location as
the Administrative Agent shall designate in writing to the Borrower), in same
day funds and shall send notice of such payments to the Administrative Agent at
1980 Saturn Street, Mail Code 4-957-161, Monterey Park, California 91755
(facsimile no. (323) 720-2780). The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Bank or a specific Bank pursuant to
Section 2.06(b), 2.06(c), 2.10, 2.11, 2.12, 2.13 8.05, 9.04 or 9.07) (i) before
the occurrence of a Default or Event of Default, (A) in the case of payments in
respect of Revolver A Advances, in accordance with each Bank's Revolver A Share
and (B) in the case of payments in respect of Revolver B Advances and Letters of
Credit, in accordance with each Bank's Revolver B Share and (ii) after the
occurrence of a Default or an Event of Default, in accordance with each Bank's
Pro Rata Share to the Banks for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Bank or the Issuing Bank to such Bank for the account of its
Applicable Lending Office, in each case to be allocated between the Types of
Advances and applied in the manner determined by the Administrative Agent in its
sole discretion.

        (b)  Computations.    All computations of interest based on the
Reference Rate and of fees shall be made by the Administrative Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurodollar Rate and the Federal Funds Rate shall be made
by the Administrative Agent, on the basis of a year of 360 days, in each case
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate or fee shall be
conclusive and binding for all purposes, absent manifest error.

        (c)  Non-Business Day Payments.    Whenever any payment shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such

25

--------------------------------------------------------------------------------


extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be.

        (d)  Administrative Agent Reliance.    Unless the Administrative Agent
shall have received written notice from the Borrower prior to the date on which
any payment is due to the Banks that the Borrower shall not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Bank on such date an amount equal to the amount then due such Bank. If and to
the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent
forthwith on demand such amount distributed to such bank, together with
interest, for each day from the date such amount is distributed to such bank
until the date such Bank repays such amount to the Administrative Agent, at the
Federal Funds Rate for such day.


        Section 2.09.    Sharing of Payments, Etc.     If any Bank shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) on account of the Advances or Letter of Credit
Obligations made by it in excess of its Pro Rata Share, Revolver A Share, or
Revolver B Share, as applicable, of payments on account of the Advances or
Letter of Credit Obligations obtained by all the Banks, such Bank shall notify
the Administrative Agent and forthwith purchase from the other Banks such
participations in the Advances made by them or Letter of Credit Obligations held
by them as shall be necessary to cause such purchasing Bank to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each Bank shall be rescinded and such Bank shall repay to the
purchasing Bank the purchase price to the extent of such Bank's ratable share
(according to the proportion of (a) the amount of the participation sold by such
Bank to the purchasing Bank as a result of such excess payment to (b) the total
amount of such excess payment) of such recovery, together with an amount equal
to such Bank's ratable share (according to the proportion of (i) the amount of
such Bank's required repayment to the purchasing Bank to (ii) the total amount
of all such required repayments to the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.09 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.


        Section 2.10.    Breakage Costs.     If (a) any payment of principal of
any Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.04, the acceleration of the maturity of the Notes pursuant to
Article VII, or for any other reason or (b) the Borrower fails to make a
principal or interest payment with respect to any Eurodollar Rate Advance on the
date such payment is due and payable, the Borrower shall, within 10 days of any
written demand sent by any Bank to the Borrower through the Administrative Agent
(which demand shall provide a statement explaining the amount and setting forth
the computation of any such loss or expense), pay to the Administrative Agent
for the account of such Bank any amounts required to compensate such Bank for
any additional losses, out-of-pocket costs or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Bank to fund or maintain such Advance.


        Section 2.11.    Increased Costs.     

        (a)  Eurodollar Rate Advances.    If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the Eurodollar Rate

26

--------------------------------------------------------------------------------


Reserve Percentage) in or in the interpretation of any law or regulation
occurring on or after the date of this Agreement or (ii) the compliance with any
guideline or request from any central bank or other Governmental Person (whether
or not having the force of law), there shall be any increase occurring on or
after the date of this Agreement in the cost to any Bank of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances, then the Borrower shall
from time-to-time, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), immediately pay to the Administrative Agent for the
account of such Bank additional amounts sufficient to compensate such Bank for
such increased cost; provided, that, before making any such demand, such Bank
agrees to promptly notify the Borrower and to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in its reasonable judgment, be otherwise disadvantageous. A certificate as to
the amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Administrative Agent by such Bank shall be
conclusive and binding for all purposes, absent manifest error.

        (b)  Capital Adequacy.    If any Bank or the Issuing Bank reasonably
determines that its required compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Person (whether
or not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by such Bank or the Issuing Bank or any
corporation controlling such Bank or the Issuing Bank and that the amount of the
capital is increased by or based upon the existence of such Bank's commitment to
lend or the Issuing Bank's commitment to issue the Letters of Credit and other
commitments of this type, then, upon 30 days' prior written notice by such Bank
or the Issuing Bank (with a copy of any such demand to the Administrative
Agent), the Borrower shall immediately pay to the Administrative Agent for the
account of such Bank or the Issuing Bank, as the case may be, from time-to-time
as specified by such Bank or the Issuing Bank, additional amounts sufficient to
compensate such Bank or the Issuing Bank, in light of the circumstances, to the
extent that such Bank or the Issuing Bank, as the case may be, reasonably
determines the increase in capital to be allocable to the existence of such
Bank's commitment to lend or the Issuing Bank's commitment to issue the Letters
of Credit under this Agreement. A certificate as to the amounts showing in
reasonable detail the calculation of the amounts submitted to the Borrower by
such Bank or the Issuing Bank shall be presumptively correct, absent manifest
error.

        (c)  Letters of Credit.    If any change in any law or regulation or in
the interpretation thereof by any court or administrative or Governmental Person
charged with the administration thereof shall either (i) impose, modify, or deem
applicable any reserve, special deposit, or similar requirement against letters
of credit issued by, or assets held by, or deposits in or for the account of,
the Issuing Bank or (ii) impose on the Issuing Bank any other condition
regarding the provisions of this Agreement relating to the Letters of Credit or
any Letter of Credit Obligations, and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Bank
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Bank's reasonable allocation of the aggregate of such
cost increases resulting from such event), then, upon demand by the Issuing
Bank, the Borrower shall pay to the Administrative Agent for the account of the
Issuing Bank, from time to time as specified by the Issuing Bank, additional
amounts which shall be sufficient to compensate the Issuing Bank for such
increased cost. A certificate as to such increased cost incurred by the Issuing
Bank, as a result of any event mentioned in clause (i) or (ii) above, and
detailing the calculation of such increased costs submitted by the Issuing Bank
to the Borrower, shall be conclusive and binding for all purposes, absent
manifest error.


        Section 2.12.    Taxes.     

        (a)  No Deduction for Certain Taxes.    Any and all payments by the
Borrower shall be made, in accordance with Section 2.08, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,

27

--------------------------------------------------------------------------------


excluding, in the case of each Bank, the Issuing Bank and the Administrative
Agent, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Bank, the Issuing Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision of the jurisdiction (all such income and franchise taxes
collectively referred to as "Excluded Taxes", and all such taxes, levies,
imposts, deductions, charges, withholdings and liabilities, other than the
Excluded Taxes being hereinafter referred to as "Taxes"). If the Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable to
any Bank, the Issuing Bank or the Administrative Agent, (i) the sum payable
shall be increased as may be necessary so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.12), such Bank, the Issuing Bank or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made; (ii) the Borrower shall make such deductions; and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law. In addition, the
Borrower agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement, the Notes, or the other Credit Documents
(hereinafter referred to as "Other Taxes").

        (b)  Indemnification.    THE BORROWER HEREBY INDEMNIFIES EACH BANK, THE
ISSUING BANK AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER
TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12) PAID BY SUCH BANK, THE
ISSUING BANK OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AND ANY LIABILITY
ARISING THEREFROM OR WITH RESPECT THERETO. EACH PAYMENT REQUIRED TO BE MADE BY
THE BORROWER IN RESPECT OF THIS INDEMNIFICATION SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY PARTY CLAIMING SUCH INDEMNIFICATION
WITHIN 30 DAYS FROM THE DATE THE BORROWER RECEIVES WRITTEN DEMAND THEREFOR FROM
THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AS ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY SUCH BANK.

        (c)  Evidence of Tax Payments.    Within 30 days after the date of any
payment of Taxes or Other Taxes, the Borrower will furnish to the Administrative
Agent upon request thereby, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing payment thereof. If no
Taxes or Other Taxes are payable in respect of any payment hereunder, the
Borrower will furnish to the Administrative Agent, at such address, a
certificate from each appropriate taxing authority, or an opinion of counsel
acceptable to the Administrative Agent, in either case stating that such payment
is exempt from or not subject to Taxes; provided, however, that such certificate
or opinion need only be given if (i) the Borrower makes any payment from an
account located outside the United States or (ii) the payment is made by a payor
that is not a United States Person. For purposes of this Section 2.12 the terms
"United States" and "United States Person" shall have the respective meanings
set forth in Section 7701 of the Code.

        (d)  Survival.    Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.12 shall survive the payment in full of
principal and interest hereunder.

        (e)  Foreign Bank Withholding Exemption.    Each Bank and Issuing Bank
that is not incorporated under the laws of the United States of America or a
state thereof agrees that it shall deliver to the Borrower and the
Administrative Agent on the date of this Agreement or upon, and as a condition
to, the effectiveness of any Assignment and Acceptance (i) two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Bank is entitled to receive payments under this Agreement and the Notes payable
to it, without deduction or withholding of any United States federal income
taxes, (ii) if applicable, an Internal Revenue Service Form W-8 or W-9 or
successor applicable form, as the case

28

--------------------------------------------------------------------------------


may be, to establish an exemption from United States backup withholding tax, and
(iii) any other governmental forms which are necessary or required under an
applicable tax treaty or otherwise by law to reduce or eliminate any withholding
tax, which have been reasonably requested by the Borrower. Each Bank which
delivers to the Borrower and the Administrative Agent a Form W-8BEN or W-8ECI
and Form W-8 or W-9 pursuant to the next preceding sentence further undertakes
to deliver to the Borrower and the Administrative Agent two further copies of
the said letter and Form W-8BEN or W-8ECI and Form W-8 or W-9, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such letter or form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent letter
and form previously delivered by it to the Borrower and the Administrative
Agent, and such extensions or renewals thereof as may reasonably be requested by
the Borrower and the Administrative Agent certifying in the case of a
Form W-8BEN or W-8ECI that such Bank is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes. If an event (including without limitation any change in treaty, law or
regulation) has occurred prior to the date on which any delivery required by the
preceding sentence would otherwise be required which renders all such forms
inapplicable or which would prevent any Bank from duly completing and delivering
any such letter or form with respect to it and such Bank advises the Borrower
and the Administrative Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax, and in
the case of a Form W-8 or W-9, establishing an exemption from United States
backup withholding tax, such Bank shall not be required to deliver such letter
or forms. The Borrower shall withhold tax at the rate and in the manner required
by the laws of the United States with respect to payments made to a Bank failing
to timely provide the requisite Internal Revenue Service forms.

        (f)    Change of Applicable Lending Office.    Any Bank claiming any
additional amount payable pursuant to this Section 2.12 shall use its reasonable
best efforts (consistent with its internal policy and applicable Governmental
Rules) to change the jurisdiction of its lending office if such a change would
avoid the need for, or reduce the amount of, any such additional amount that may
thereafter accrue and would not, in the reasonable judgment of such Bank, be
materially disadvantageous to such Bank.

        (g)  Repayment under Certain Circumstances.    Each Bank (and the
Administrative Agent with respect to payments to the Administrative Agent for
its own account) will (i) take all reasonable actions by all usual means to
maintain an exemption, if any, available to it from United States tax
withholding (whether available by treaty, by existing administrative waiver or
by virtue of the location of such Bank's lending office) and (ii) otherwise
cooperate with the Borrower to minimize amounts payable by the Borrower under
this Section 2.12; provided, however, that neither any Bank nor the
Administrative Agent shall be obligated by reason of this Section 2.12(g) to
contest the payment of any Taxes or Other Taxes, to disclose any information
regarding its tax affairs or tax computations or to reorder its tax or other
affairs. Subject to the foregoing, to the extent that the Borrower pays any
amount pursuant to this Section 2.12 and such Bank or the Administrative Agent
receives a refund of any or all of such amount, such refund shall be applied to
reduce any amounts then due and owing under this Agreement or, to the extent
that no amounts are then due and owing under this Agreement, paid over to the
Borrower.

        (h)  Exclusions.    Notwithstanding anything contained herein to the
contrary, the Borrower shall not be required to make any payment to any Bank
under this Section 2.12 with respect to any Taxes or Other Taxes that (i) are
attributable to such Bank's failure to comply with the requirements of this
Section 2.12, (ii) are United States taxes imposed on amounts payable to such
Bank at the time the Bank became a party to this Agreement or (iii) are United
States taxes imposed as a result of an event occurring after the date on which
such Bank became a Bank, other than a change in any applicable Governmental
Rule.

29

--------------------------------------------------------------------------------



        Section 2.13.    Letters of Credit.     

        (a)  Commitment.    The parties hereto acknowledge that on and after the
Effective Date the Existing Letters of Credit shall be Letters of Credit issued
by the Issuing Bank pursuant to this Agreement. From time to time from the
Effective Date until the Revolver B Termination Date, at the request of the
Borrower, the Issuing Bank shall, on the terms and conditions hereinafter set
forth, issue, increase, or extend the expiration date of Letters of Credit for
the account of the Borrower or any Guarantor on any Business Day; provided
however, that for any Letter of Credit issued for the account of any Guarantor,
the Borrower will be joint and severally liable for the reimbursement
obligations of such Guarantor under such Letter of Credit as provided in
subsection (h) below. No Letter of Credit shall be issued, increased, or
extended:

          (i)  unless such issuance, increase, or extension would not cause the
Letter of Credit Exposure to exceed the lesser of (A) $25,000,000.00 or (B) the
lesser of (1) the Revolver B Commitment less the aggregate outstanding principal
amount of all Revolver B Advances and (2) the Borrowing Base less the aggregate
outstanding principal amount of all Revolver B Advances;

        (ii)  unless such Letter of Credit has an Expiration Date not later than
the earlier of (A) 24 months after the date of issuance thereof (or, if
extendable beyond such period, unless such Letter of Credit is cancelable upon
at least 30 days' notice given by the Issuing Bank to the beneficiary of such
Letter of Credit) and (B) 5 days prior to the Revolver B Termination Date;

        (iii)  unless such Letter of Credit Documents are in form and substance
acceptable to the Issuing Bank in its sole discretion;

        (iv)  unless such Letter of Credit is either a Performance Letter of
Credit or a Financial Letter of Credit not supporting the repayment of
indebtedness for borrowed money of any Person; and

        (v)  unless the Borrower or such applicable Guarantor has delivered to
the Issuing Bank a completed and executed Letter of Credit Application.

        (b)  Participations.    On the Effective Date with respect to the
Existing Letters of Credit and upon the date of the issuance or increase of a
Letter of Credit, the Issuing Bank shall be deemed to have sold to each other
Bank and each other Bank shall have been deemed to have purchased from the
Issuing Bank a participation in the related Letter of Credit Obligations equal
to such Bank's Revolver B Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The Issuing Bank
shall promptly notify each such participant Bank by telex, telephone, or
telecopy of each Letter of Credit issued, increased, or extended or converted
and the actual dollar amount of such Bank's participation in such Letter of
Credit.

        (c)  Issuing.    Each Letter of Credit shall be issued, increased, or
extended pursuant to a Letter of Credit Application (or by telephone notice
promptly confirmed in writing by a Letter of Credit Application), given not
later than 11:00 a.m. (Los Angeles, California, time) on the fifth Business Day
before the date of the proposed issuance, increase, or extension of the Letter
of Credit, and the Administrative Agent shall give to each Bank prompt notice of
thereof by telex, telephone or telecopy. Each Letter of Credit Application shall
be given by telecopier or telex, confirmed immediately in writing, specifying
the information required therein. After the Issuing Bank's receipt of such
Letter of Credit Application and upon fulfillment of the applicable conditions
set forth in Article III, the Issuing Bank shall issue, increase, or extend such
Letter of Credit for the account of the Borrower or a Guarantor. Each Letter of
Credit Application shall be irrevocable and binding on the Borrower or such
applicable Guarantor.

        (d)  Reimbursement.    The Borrower or such applicable Guarantor hereby
agrees to pay on demand to the Issuing Bank an amount equal to any amount paid
by the Issuing Bank under any Letter of Credit. In the event the Issuing Bank
makes a payment pursuant to a request for draw presented under

30

--------------------------------------------------------------------------------


a Letter of Credit and such payment is not promptly reimbursed by the Borrower
or such Guarantor upon demand, the Issuing Bank shall give the Administrative
Agent notice of the Borrower's failure to make such reimbursement and the
Administrative Agent shall promptly notify each Bank of the amount necessary to
reimburse the Issuing Bank. Upon such notice from the Administrative Agent, each
Bank shall promptly reimburse the Issuing Bank for such Bank's Revolver B Share
of such amount and such reimbursement shall be deemed for all purposes of this
Agreement to be a Revolver B Advance to the Borrower transferred at the
Borrower's request to the Issuing Bank. If such reimbursement is not made by any
Bank to the Issuing Bank on the same day on which the Administrative Agent
notifies such Bank to make reimbursement to the Issuing Bank hereunder, such
Bank shall pay interest on its Revolver B Share thereof to the Issuing Bank at a
rate per annum equal to the Federal Funds Rate. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Banks to record and otherwise treat such
reimbursements to the Issuing Bank as Reference Rate Advances under a Revolver B
Borrowing requested by the Borrower to reimburse the Issuing Bank which have
been transferred to the Issuing Bank at the Borrower's request.

        (e)  Obligations Unconditional.    The obligations of the Borrower and
the Guarantors under this Agreement in respect of each Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation,
the following circumstances:

          (i)  any lack of validity or enforceability of any Letter of Credit
Documents;

        (ii)  any amendment or waiver of, or any consent to, departure from any
Letter of Credit Documents;

        (iii)  the existence of any claim, set-off, defense, or other right
which the Borrower may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;

        (iv)  any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Bank would not be liable therefor pursuant to the following
paragraph (f); or

        (v)  payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower's rights under Section 2.13(f) below.

        (f)    Liability of Issuing Bank.    The Borrower and the Guarantors
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit. Neither
the Issuing Bank nor any of its officers or directors shall be liable or
responsible for:

          (i)  the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

        (ii)  the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

31

--------------------------------------------------------------------------------


        (iii)  payment by the Issuing Bank against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or

        (iv)  any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING BANK'S OWN
NEGLIGENCE),

except that the Borrower and the Guarantors shall have a claim against the
Issuing Bank, and the Issuing Bank shall be liable to the Borrower and the
Guarantors, to the extent of any direct, as opposed to consequential, damages
suffered by the Borrower or any Guarantor which the Borrower or such Guarantor
proves were caused by (A) the Issuing Bank's willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (B) the Issuing Bank's willful
failure to make lawful payment under any Letter of Credit after the presentation
to it of a draft and certificate strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

        (g)  Cash Collateral Account.

          (i)  If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Sections 2.04(b), 7.02(b), or 7.03(b), then the
Borrower and the Administrative Agent shall establish the Cash Collateral
Account and the Borrower shall execute any documents and agreements, including
the Administrative Agent's standard form assignment of deposit accounts, that
the Administrative Agent reasonably requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent a first
priority security interest in such account and the funds therein. The Borrower
hereby pledges to the Administrative Agent and grants the Administrative Agent a
security interest in the Cash Collateral Account, whenever established, all
funds held in the Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Obligations.

        (ii)  So long as no Event of Default Exists, (A) the Administrative
Agent may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations, and (B) the Administrative
Agent shall release to the Borrower at the Borrower's written request any funds
held in the Cash Collateral Account in an amount up to but not exceeding the
excess, if any (immediately prior to the release of any such funds), of the
total amount of funds held in the Cash Collateral Account over the Letter of
Credit Exposure. During the existence of any Event of Default, the
Administrative Agent may apply any funds held in the Cash Collateral Account to
the Obligations in any order determined by the Administrative Agent, regardless
of any Letter of Credit Exposure which may remain outstanding. The
Administrative Agent may in its sole discretion at any time release to the
Borrower any funds held in the Cash Collateral Account.

        (iii)  The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

        (h)  Joint and Severally Liability of the Borrower.    The Borrower
hereby jointly and severally irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with each other
Guarantor, with respect to the payment and performance of all of the obligations
arising under this Section 2.13 and the Letters of Credit, it being the
intention of the parties hereto that all of the obligations of each Guarantor
shall be the joint and several obligations of such Guarantor and the Borrower
without preference or distinction between them. If and to the extent that any of
the Guarantors shall fail to make any payment with respect to any of the
obligations

32

--------------------------------------------------------------------------------


hereunder as and when due or to perform any of such obligations in accordance
with the terms thereof, then in each such event the Borrower will make such
payment with respect to, or perform, such obligation. The obligations of the
Borrower under the provisions of this Section 2.13(h) constitute full recourse
obligations of the Borrower enforceable against it to the full extent of its
Property, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstance whatsoever. The Borrower hereby waives
notice of acceptance of its joint and several liability, notice of any and all
Letters of Credit issued under this Agreement, notice of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by the Administrative Agent or the Issuing Bank under or in respect of any of
the obligations hereunder, and generally, all demands, notices and other
formalities of every kind in connection with this Agreement; provided however,
that the Issuing Bank agrees to promptly notify the Borrower of any demands for
payment under any Letter of Credit issued pursuant to this Agreement received by
the Issuing Bank, provided that the failure to give such notice shall not affect
the validity or enforceability of the Borrower's obligations under this
Section 2.13(h). It is the intention of the Borrower that, so long as any of the
obligations hereunder remain unsatisfied, the obligations of the Borrower under
this Section 2.13(h) shall not be discharged except by performance and then only
to the extent of such performance. If at any time, any payment, or any part
thereof, made in respect of any of the obligations, is rescinded or must
otherwise be restored or returned by the Administrative Agent or the Issuing
Bank upon the insolvency, bankruptcy or reorganization of any of the Guarantors,
or otherwise, the provisions of this Section 2.13(h) will forthwith be
reinstated in effect, as though such payment had not been made.

        (i)    LC Application.    Notwithstanding the foregoing, in the event
that any of the terms or provisions of any Letter of Credit Application conflict
with any terms or provisions of this Agreement, the terms or provisions of this
Agreement shall govern and control for all purposes.


        Section 2.14.    Replacement of Banks under Certain Circumstances.
    If at any time (a) the Borrower becomes obligated to pay any additional
amount to a Bank as described in Section 2.11 or 2.12 or any Bank ceases to make
Eurodollar Rate Advances pursuant to Section 2.02(c), (b) any Bank becomes
insolvent and its assets become subject to a receiver, liquidator, trustee,
custodian or other Person having similar powers, (c) any Bank becomes a
"Non-Consenting Lender" (as defined below in this Section 2.14) or (d) any Bank
becomes a "Non-Funding Lender" (as defined below in this Section 2.14), then the
Borrower may replace such Bank by causing such Bank to (and such Bank shall be
obligated to) assign pursuant to Section 9.06 all of its rights and obligations
under this Agreement to a Bank or other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent, for a purchase price equal to
the outstanding principal amount of such Bank's Advances and all accrued
interest and fees and other amounts payable hereunder. In the event that (i) the
Borrower or the Administrative Agent requests that the Banks consent to a waiver
of any provision of the Credit Documents or agree to any amendment thereto,
(ii) such consent or amendment requires the agreement of all of the Banks in
accordance with the terms of Section 9.01 and (iii) at least the Majority Banks
have agreed to such consent or amendment, then any Bank that does not agree to
such consent or amendment shall be a "Non-Consenting Lender". In the event that
any Bank fails to make an Advance required to be made by it hereunder or gives
notice to the Administrative Agent that it will not make, or that it has
disaffirmed or repudiated any obligation to make, an Advance required to be made
by it hereunder, such Bank shall be a "Non-Funding Lender". The Borrower's right
to replace a Non-Funding Lender pursuant to this Section 2.14 is in addition to,
and not in lieu of, all other rights and remedies available to the Borrower
against such Non-Funding Lender under this Agreement or otherwise.

33

--------------------------------------------------------------------------------


ARTICLE III
CONDITIONS OF LENDING


        Section 3.01.    Conditions Precedent to Initial Advances.     The
obligation of each Bank to make its initial Advance and of the Issuing Bank to
issue the initial Letter of Credit is subject to the conditions precedent that:

        (a)  Documentation.    On or before the day on which the initial
Borrowing is made or the initial Letters of Credit are issued, the
Administrative Agent shall have received the following duly executed by all the
parties thereto, in form and substance satisfactory to the Administrative Agent
and the Banks, and where applicable, in sufficient copies for each Bank:

          (i)  this Agreement and all its attached Exhibits and Schedules;

        (ii)  a Revolver A Note and a Revolver B Note payable to the order of
each Bank in the amount of its Revolver A Commitment and its Revolver B
Commitment, respectively;

        (iii)  the Security Agreements, the Pledge Agreement and all their
attached Exhibits and Schedules;

        (iv)  amendments to each of the existing Mortgages in form and substance
satisfactory to the Administrative Agent;

        (v)  the Guaranties;

        (vi)  appropriate UCC-1 or UCC-3 Financing Statements covering the
Collateral for filing with the appropriate authorities;

      (vii)  a Notice of Borrowing with respect to the initial Borrowing, if
any;

      (viii)  a certificate dated as of the Effective Date from a Responsible
Officer stating that (A) all representations and warranties of the Borrower set
forth in this Agreement and each of the other Credit Documents to which it is a
party are true and correct in all material respects; (B) no Default has occurred
and is continuing; and (C) the conditions in this Section 3.01 have been met;

        (ix)  certificate(s) of insurance naming the Administrative Agent as
loss payee or additional insured evidencing insurance which meets the
requirements of this Agreement and the Security Documents and which is in
amount, form and substance and from an issuer satisfactory to the Administrative
Agent;

        (x)  a certificate of the secretary or assistant secretary of the
General Partner certifying as of the Effective Date (A) the existence of the
Borrower and the General Partner, (B) the Borrower Partnership Agreement,
(C) the General Partner's organizational documents, (D) the resolutions of the
General Partner approving this Agreement, the Notes, and the other Credit
Documents and the related transactions, and (E) all documents evidencing other
necessary corporate, partnership or limited liability company action and
governmental approvals, if any, with respect to this Agreement, the Notes, and
the other Credit Documents executed and delivered on or before the Effective
Date;

        (xi)  a certificate of a Secretary or an Assistant Secretary of the
General Partner of the Borrower certifying the names and true signatures of the
officers of the General Partner authorized to sign this Agreement, the Notes,
the Notice of Borrowing and the other Credit Documents on behalf of the
Borrower;

      (xii)  certificates of the secretary or assistant secretary of each of the
Guarantors certifying as of the Effective Date (A) the organizational documents
of such Guarantor, (B) the resolutions of the governing body of such Guarantor
approving this Agreement, the Guaranty, and the other Credit Documents to which
such Guarantor is a party and the related transactions, and (C) all other
documents evidencing other necessary corporate, partnership or limited liability
company action and governmental approvals, if any, with respect to this
Agreement, the Guaranty, and the other Credit Documents to which such Guarantor
is a party executed and delivered on or before the Effective Date;

34

--------------------------------------------------------------------------------


      (xiii)  certificates of a Secretary or an Assistant Secretary of each
Guarantor certifying the names and true signatures of the officers of such
Guarantor authorized to sign this Agreement, the Guaranty and the other Credit
Documents to which such Guarantors is a party on behalf of such Guarantor;

      (xiv)  certificates of good standing, existence and authority for the
Borrower, the General Partner and each of the Guarantors from each of the states
in which the Borrower, the General Partner and each of the Guarantors is either
organized or does business;

      (xv)  results of lien, tax and judgment searches of the UCC Records of the
Secretary of State and applicable counties of the States of Texas, New Mexico
and Oklahoma from a source acceptable to the Administrative Agent and reflecting
no Liens against any of the Collateral as to which perfection of a Lien is
accomplished by the filing of a financing statement other than in favor of the
Administrative Agent and Permitted Liens;

      (xvi)  a favorable opinion of Thompson & Knight L.L.P., outside Texas
counsel to the Borrower and the Guarantors;

    (xvii)  certified copies of each of the Reorganization Documents, each
certified as of the Effective Date by a Responsible Officer (A) as being true
and correct copies of such documents as of the Effective Date, (B) that to the
knowledge of such Responsible Officer as having been duly authorized by the
partners of the general Predecessor Borrower, and (C) as having been duly
executed and delivered by the partners of the Predecessor Borrower; and

    (xviii)  such other documents, governmental certificates, agreements and
lien searches as the Administrative Agent may reasonably request.

        (b)  No Material Adverse Effect.    No event or events has occurred
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

        (c)  No Default.    No Default shall have occurred and be continuing or
would result from the making of the initial Borrowing or application of the
proceeds therefrom.

        (d)  Representations and Warranties.    The representations and
warranties of the Borrower and the Guarantors contained in Article IV hereof and
in each of the other Credit Documents executed and delivered on or before the
Effective Date shall be true and correct in all material respects on and as of
the Effective Date both before and after giving effect to the initial Borrowing
and to the application of the proceeds from the initial Borrowing, as though
made on and as of such date.

        (e)  No Material Litigation.    No legal or regulatory action or
proceeding has commenced and is continuing against the Borrower or any Guarantor
which could reasonably be expected to cause a Material Adverse Effect.

        (f)    Payment of Fees and Expenses.    The Borrower shall have paid the
fees required by Section 2.06 and all costs and expenses which have been
invoiced and are payable pursuant to Section 9.04.

        (g)  Title.    The Administrative Agent shall be satisfied in its sole
discretion as to the status of the Borrower's or Guarantor's, as applicable,
title to the Borrower's and its Subsidiaries' Properties.

        (h)  Bank's Liens.    The Administrative Agent shall have received
satisfactory evidence that the Liens granted to it under the Security Documents
are Acceptable Security Interests and that all actions or filings necessary to
protect, preserve and validly perfect such Liens have been made, taken or
obtained, as the case may be, and are in full force and effect.

        (i)    Security Interests.    The Administrative Agent shall be
satisfied that the Security Documents encumber substantially all of such real
property interests held by the Borrower and its Subsidiaries as the
Administrative Agent may require.

35

--------------------------------------------------------------------------------


        (j)    Due Diligence.    The Administrative Agent shall be satisfied in
its sole discretion with its due diligence analysis and review of the assets,
liabilities, Assigned Agreements, business, operations, condition (financial or
otherwise) and prospects of the Borrower, the Guarantors, the Partners and their
owners.

        (k)  Reorganization.    The Reorganization shall have been consummated
and all conditions to the Reorganization shall have been satisfied in form and
substance satisfactory to the Administrative Agent.

        (l)    Initial Public Offering.    Simultaneously with the making of the
initial Advances hereunder, the initial public offering of Common Units shall
have been completed and the Borrower shall have received (or obtained the right
to receive) net proceeds therefrom in an amount not less than $30,000,000.


        Section 3.02.    Conditions Precedent to All Borrowings.     The
obligation of each Bank to make an Advance on the occasion of each subsequent
Borrowing and of the Issuing Bank to issue, increase, or extend any Letter of
Credit shall be subject to the further conditions precedent that on the date of
such Borrowing or the issuance, increase, or extension of such Letter of Credit
the following statements shall be true (and the giving of the applicable Notice
of Borrowing or Letter of Credit Application and the acceptance by the Borrower
of the proceeds of such Borrowing or the issuance, increase, or extension of
such Letter of Credit shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing or the issuance, increase, or
extension of such Letter of Credit, such statements are true):

        (a)  the representations and warranties made by the Borrower and the
Guarantors contained in Article IV hereof and in each of the other Credit
Documents are true and correct in all material respects on and as of the date of
such Borrowing, or the date of the issuance, increase, or extension of such
Letter of Credit, before and after giving effect to such Borrowing or to the
issuance, increase, or extension of such Letter of Credit and to the application
of the proceeds from such Borrowing, as though made on and as of such date,
other than any such representations or warranties that, by the their terms,
refer to a specific date, in which case as of such specific date; and

        (b)  no Default has occurred and is continuing or would result from such
Borrowing, from the application of the proceeds therefrom or from the issuance,
increase, or extension of such Letter of Credit.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


        On the Effective Date, the Borrower represents and warrants as follows:


        Section 4.01.    Existence and Power.     The Borrower (a) is a limited
partnership duly formed, validly existing and in good standing under the laws of
Delaware, (b) is duly qualified or licensed as a foreign limited partnership and
is in good standing in New Mexico, Oklahoma and each other jurisdiction in which
it owns or leases property or in which the conduct of its business requires it
to so qualify or be licensed, except to the extent that the failure to so
qualify or be licensed could not reasonably be expected to have a Material
Adverse Effect, and (c) has all requisite limited partnership power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.


        Section 4.02.    Authorization.     The execution, delivery and
performance by the Borrower of this Agreement, each other Credit Document to
which the Borrower is or is to be a party, and the consummation of the
transactions contemplated hereby and thereby, are within the Borrower's legal
powers, have been duly authorized by all necessary partnership action and do not
(a) contravene the Borrower Partnership Agreement, (b) violate any applicable
Governmental Rule, the violation of which could reasonably be expected to have a
Material Adverse Effect, (c) conflict with or result in the

36

--------------------------------------------------------------------------------

breach of, or constitute a default under, any loan agreement, indenture,
mortgage, deed of trust or lease, or any other contract or instrument binding on
or affecting the Borrower or any Subsidiary or any of their respective
properties, the conflict, breach or default of which could reasonably be
expected to have a Material Adverse Effect, or (d) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of the Borrower or any Subsidiary, other than Liens permitted under this
Agreement. Neither the Borrower nor any Subsidiary is in violation of any such
Governmental Rule or in breach of any such contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument, the violation or breach of
which could reasonably be expected to have a Material Adverse Effect.


        Section 4.03.    Governmental Action, Etc.     No Governmental Action,
and no authorization, approval or other action by, or notice to, any third
party, is required for (a) the ownership, operation and maintenance of the
Borrower's or its Subsidiaries' Properties, except for such Governmental Action,
authorizations, approvals, other actions and notices as have been duly obtained,
taken, given or made and are in full force and effect and with which the
Borrower and its Subsidiaries are in compliance in all material respects,
(b) the due execution, delivery or performance by the Borrower of this Agreement
or any other Credit Document to which the Borrower is or is to be a party or
(c) the consummation of the transactions contemplated hereby or thereby.


        Section 4.04.    Binding Effect.     This Agreement has been, and each
other Credit Document to which the Borrower is or is to be a party when
delivered hereunder will be, duly executed and delivered by the Borrower.
Assuming due execution and delivery by the Banks, the Administrative Agent and
the Syndication Agent, as applicable, this Agreement is and the other Credit
Documents to which the Borrower is or is to be a party when delivered hereunder
will be, legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors' rights generally or by
general principles of equity.


        Section 4.05.    Financial Statements.     The Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2001 and the
related Consolidated statements of operations, changes in partners' capital and
cash flow for the fiscal year then ended, certified by KPMG LLP and copies of
which have been delivered to the Banks, fairly present the Consolidated
financial condition of the Borrower as of such date and the results of the
operations of the Borrower for such period, all in accordance with GAAP
consistently applied. Since September 30, 2002, no Material Adverse Effect has
occurred. Neither the Borrower nor any Subsidiary has any material contingent
liability except as disclosed in such balance sheet or the notes thereto. Any
projections contained in the aforementioned financial statements (a) are not to
be viewed as facts, (b) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are reasonable in the light of
conditions existing as of the date of this Agreement, and (c) represent, as of
the date of this Agreement, the Borrower's best estimate of the future financial
performance of the Borrower and its Subsidiaries, based on facts and
circumstances known to the Borrower as of the Effective Date.


        Section 4.06.    Other Information.     No information, exhibit or
report furnished by the Borrower or any Subsidiary to the Administrative Agent
or any Bank in connection with the negotiation of the Credit Documents or
pursuant to the terms of any of the Credit Documents contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein, in light of the circumstances in which
made, not misleading.


        Section 4.07.    Legal Proceedings.     There is no action, suit,
investigation, litigation or proceeding affecting the Borrower or any Subsidiary
pending or, to the best knowledge of the Borrower, threatened before any
Governmental Person, referee or arbitrator that could reasonably be expected to
have a Material Adverse Effect.

37

--------------------------------------------------------------------------------


        Section 4.08.    Subsidiaries.     As of the Effective Date, the
Borrower has no Subsidiaries other than those described in Schedule 4.08.


        Section 4.09.    Trademarks, Etc.     Each of the Borrower and its
Subsidiaries possesses all necessary trademarks, trade names, copyrights and
licenses to conduct its business as now operated, other than those the failure
to possess which could not reasonably be expected to have a Material Adverse
Effect, without any known conflict with the valid trademarks, trade names,
copyrights or licenses of others.


        Section 4.10.    Fire, Etc.     Neither the business nor the properties
of the Borrower or any Subsidiary are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, or other casualty (whether or not
covered by insurance) that could reasonably be expected to have a Material
Adverse Effect.


        Section 4.11.    Burdensome Agreements.     Neither the Borrower nor any
Subsidiary is a party to any indenture, loan agreement, credit agreement, lease
or other agreement or instrument, or subject to any restriction of its
constituent documents, that could reasonably be expected to have a Material
Adverse Effect.


        Section 4.12.    Taxes.     Each of the Borrower and its Subsidiaries
has filed, or there has been filed on its behalf, or an extension has been
obtained for the filing of, all federal, state and other material tax returns
required to be filed before the date of the making of this representation and
warranty, and the Borrower and each Subsidiary have paid all taxes shown thereon
to be due, including interest, additions to taxes and penalties, or have
provided adequate reserves in accordance with GAAP for the payment thereof.


        Section 4.13.    Public Utility Holding Company Act; Natural Gas Act;
Investment Company Act.     Neither the Borrower nor any Subsidiary is (a) a
"holding company" or a "subsidiary company" of a "holding company" within the
meaning of the Public Utility Holding Company Act of 1935, (b) subject to the
jurisdiction of the Federal Energy Regulatory Commission under the Natural Gas
Act of 1938 or (c) an "investment company," or an "affiliated person" of, or a
"promoter" or "principal underwriter" for, an "investment company," as such
terms are defined in the Investment Company Act of 1940.


        Section 4.14.    Regulations D, T, U and X.     No Advance or Letter of
Credit will be used to purchase or carry, or to extend credit to others for the
purpose of purchasing or carrying, any "margin stock" in violation of
Regulations D, T, U or X of the Board of Governors of the Federal Reserve
System.


        Section 4.15.    Title to Properties, Etc.     Each of the Borrower and
its Subsidiaries has good and defensible title to all property, real or
personal, purported to be owned by it. Each of the Borrower and its Subsidiaries
enjoys peaceful and undisturbed possession of all leaseholds, easements and
rights of way necessary in any material respect for the operation of its
Properties. None of the Assigned Agreements, and none of the other documents
creating or affecting any such leasehold, easement or right of way, contains any
provision that could reasonably be expected to have a Material Adverse Effect or
to materially impair the operation of any of such Properties.


        Section 4.16.    Employee-Benefit Plans.     Neither the Borrower nor
any Subsidiary has any, or has any liability under any previously existing,
employee-benefit plan of its own or maintained in common with one or more other
Persons, other than a 401(k) plan.


        Section 4.17.    Environmental Compliance.     

        (a)  The operations and properties of the Borrower and of each
Subsidiary comply in all material respects with all applicable Environmental
Laws and Environmental Permits. All past noncompliance by the Borrower or any
Subsidiary with such Environmental Laws and Environmental Permits has been
resolved without ongoing obligations or costs. To the best of the Borrower's
knowledge, no circumstances exist that could reasonably be expected to (i) form
the basis of an Environmental

38

--------------------------------------------------------------------------------


Proceeding against the Borrower or any Subsidiary, or any property thereof, that
could reasonably be expected to have a Material Adverse Effect or (ii) cause any
such property to be subject to any material restriction on ownership, occupancy,
use or transferability under any Environmental Law.

        (b)  None of the properties currently or formerly owned or operated by
the Borrower or any Subsidiary is listed or, to the best of the Borrower's
knowledge, proposed for listing on the National Priorities List under CERCLA, on
CERCLIS or on any analogous foreign, state or local list or, to the best of the
Borrower's knowledge, is adjacent to any such property. There are not now, and
to the best of the Borrower's knowledge never have been, any underground or
aboveground storage tanks, or any surface impoundments, septic tanks, pits,
sumps or lagoons, in which any Hazardous Material is being or has been treated,
stored or disposed of on any property owned or operated by the Borrower or any
Subsidiary, in each case in any manner not in compliance in all material
respects with all applicable Environmental Laws. There is no asbestos or
asbestos-containing material on any property owned or operated by the Borrower
or any Subsidiary, except in compliance in all material respects with all
applicable Environmental Laws. No Hazardous Material has been released,
discharged or disposed of on any property owned or operated by the Borrower or
any Subsidiary, except in compliance in all material respects with all
applicable Environmental Laws.

        (c)  Neither the Borrower nor any Subsidiary is engaged in or has
completed, either individually or together with any other potentially
responsible party, any investigation, assessment or remedial or response action
relating to any actual or threatened release, discharge or disposal of any
Hazardous Material at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Person or the requirements of any
Environmental Law. All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property owned or operated by the
Borrower or any Subsidiary have been disposed of in a manner reasonably expected
not to result in liability to the Borrower or any Subsidiary.


        Section 4.18.    Material Contracts.     Neither the Borrower nor any
Subsidiary is a party to (a) any contract for the purchase or sale of goods or
services (i) that, if cancelled or terminated, would not be replaceable promptly
by commercially reasonable substitutes and (ii) the loss of which, if not so
replaced, could reasonably be expected to have a Material Adverse Effect or
(b) any other contract the loss of which could reasonably be expected to have a
Material Adverse Effect.


        Section 4.19.    Ownership.     

        (a)  The General Partner is the sole general partner of the Borrower,
and the Limited Partner is the sole limited partner of the Borrower. As of the
date hereof, (i) the General Partner is the legal and beneficial owner of 0.001%
of the partnership interests in the Borrower, and (ii) the Limited Partner is
the legal and beneficial owner of 99.999% of the partnership interests in the
Borrower and 100% of the membership interests of the General Partner. No part of
the partnership interests in the Borrower or the membership interests of the
General Partner is subject to any Lien, other than preferential rights of the
Partners under the Borrower Partnership Agreement.

        (b)  As of the date hereof, the equity interests in the Subsidiaries are
legally and beneficially owned by the Persons, and by such Persons in the
percentages, specified in Schedule 4.08. No part of such equity interests is
subject to any Lien, other than in favor of the Administrative Agent.


ARTICLE V
AFFIRMATIVE COVENANTS


        So long as any Note or any amount under any Credit Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Bank shall have
any Commitment hereunder, the Borrower agrees to comply with the following
covenants.

39

--------------------------------------------------------------------------------



        Section 5.01.    Reporting Requirements.     The Borrower will furnish
to the Administrative Agent and the Banks:

        (a)  Monthly Reports.    Not later than the 10th Business Day of each
calendar month, an Accounts aging schedule in form satisfactory to the
Administrative Agent and a Borrowing Base Certificate, each containing
information as of the last day of the immediately preceding calendar month (with
a copy of the same to the Administrative Agent's Dallas office);

        (b)  [Intentionally omitted];

        (c)  Quarterly Financials.    As soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year of the
Borrower, an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and unaudited Consolidated statements
of operations, changes in partners' capital and cash flows of the Borrower and
its Subsidiaries for the period commencing at the end of the preceding fiscal
year and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding period of the
preceding fiscal year, all in reasonable detail and duly certified (subject to
normal year-end audit adjustments and the absence of footnotes) by the chief
financial officer or chief accounting officer of the General Partner as having
been prepared in accordance with GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower proposes to take with respect thereto and (ii) a
schedule in reasonable detail showing the computations used by such officer in
determining, as of the end of such fiscal quarter, compliance with the covenants
contained in Sections 6.12, 6.13, 6.14 and 6.15;

        (d)  Audited Annual Financials.    As soon as available and in any event
within 120 days after the end of each fiscal year of the Borrower, audited
Consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as of the end of such fiscal year and audited Consolidated and
consolidating statements of operations, changes in partners' capital and cash
flows of the Borrower and its Subsidiaries for such fiscal year, in each case
certified without qualification by KPMG LLP or other independent public
accountants acceptable to the Administrative Agent, together with (i) a
certificate of such accounting firm stating that, in the course of the regular
audit of the business of the Borrower and its Subsidiaries, which audit was
conducted by such accounting firm in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge that a Default has
occurred and is continuing with respect to Sections 6.12, 6.13, 6.14 or 6.15 if
in the opinion of such accounting firm such a Default has occurred and is
continuing, a statement as to the nature thereof, (ii) a schedule in form and
substance reasonably satisfactory to the Administrative Agent of the
computations used by such accounting firm in determining, as of the end of such
fiscal year, compliance with the covenants contained in Sections 6.12, 6.13,
6.14 and 6.15 and (C) copies of any material accountant's letters received by
management in connection with such accounting firm's findings during its audit
of the financial records of the Borrower during, or in respect of, such fiscal
year;

        (e)  Defaults.    Forthwith upon the occurrence of any Default, a
certificate of an Authorized Officer setting forth the details thereof and the
action that the Borrower is taking or proposes to take with respect thereto;

        (f)    Litigation.    Promptly after the assertion or occurrence thereof
or any Responsible Officer becoming aware of the reasonable likelihood thereof,
notice of any litigation, judicial reference proceeding, arbitration proceeding
or regulatory proceeding affecting the Borrower or any Subsidiary or the
property of the Borrower or any Subsidiary, other than any such litigation or
proceeding that, if adversely determined, could not reasonably be expected to
have a Material Adverse Effect.

        (g)  Environmental Proceedings.    Promptly after the assertion or
occurrence thereof or any Responsible Officer becoming aware of the reasonable
likelihood thereof, notice of any Environmental

40

--------------------------------------------------------------------------------


Proceeding against the Borrower or any Subsidiary, or of any noncompliance by
the Borrower or any Subsidiary with any Environmental Law or Environmental
Permit, that could reasonably be expected (A) to have a Material Adverse Effect
or (B) to cause any property owned or operated by the Borrower or any Subsidiary
to be subject to any material restriction on ownership, occupancy, use or
transferability under any Environmental Law;

        (h)  Disputes.    Forthwith upon any dispute or claim concerning
Accounts and exceeding $500,000 in any instance, a certificate of an Authorized
Officer setting forth the details thereof; and

        (i)    Other Information.    Promptly upon request, such additional
information regarding the financial position or business (including with respect
to environmental matters) of the Borrower or any Subsidiary as any Bank may
reasonably request from time to time.


        Section 5.02.    Preservation of Legal Existence, Etc.     The Borrower
will preserve and maintain, and cause each Subsidiary to preserve and maintain,
its legal existence, rights (charter and statutory) and franchises, except as
otherwise permitted by Section 6.03; provided, however, that neither the
Borrower nor any Subsidiary shall be required to preserve any such right or
franchise if the general partner, board of directors or equivalent body of the
Borrower or such Subsidiary determines that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as applicable, and if the loss thereof is not disadvantageous in any
material respect to the Banks.


        Section 5.03.    Maintenance of Properties, Etc.     Except as otherwise
permitted by Section 6.04, the Borrower will maintain and preserve, and cause
each Subsidiary to maintain and preserve, all of its properties that are
necessary for the conduct of its business in good working order and condition,
ordinary wear and tear excepted.


        Section 5.04.    [Intentionally omitted].     


        Section 5.05.    Compliance with Laws, Etc.     The Borrower will
comply, and cause each Subsidiary to comply, with all Governmental Rules the
noncompliance with which could reasonably be expected to have a Material Adverse
Effect.


        Section 5.06.    Payment of Taxes, Etc.     The Borrower will pay and
discharge, and cause each Subsidiary to pay and discharge, before the same
become delinquent, (a) all federal, state and other taxes, assessments and
governmental charges or levies imposed upon or against it or its property and
(b) all lawful claims that, if unpaid, might by law become a Lien upon its
property; provided, however, that neither the Borrower nor any Subsidiary shall
be required to pay or discharge any such tax, assessment, charge, levy or claim
that is being contested in good faith and, in the case of any such tax,
assessment, charge or levy, by proper proceedings and as to which, in all such
cases, it is maintaining appropriate reserves in accordance with GAAP.


        Section 5.07.    Maintenance of Insurance.     The Borrower will
maintain, and cause each Subsidiary to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks (a) as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary, as applicable, operates and (b) as is reasonably acceptable to
the Administrative Agent.


        Section 5.08.    Visitation Rights.     At any reasonable time and from
time to time, upon reasonable notice by the Bank concerned, the Borrower will
permit, and cause each Subsidiary to permit, any Bank, and any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
its Subsidiaries and to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries with any of their respective officers or directors
(or equivalent persons) or, provided the Borrower has been given reasonable
opportunity to be present, with their independent certified public accountants;
provided,

41

--------------------------------------------------------------------------------

however, that, unless a Default has occurred and is continuing, the Banks'
visitation rights shall be limited to not more than four occasions in any
calendar year, two of which shall be for the purpose of conducting Asset-Based
Audits.


        Section 5.09.    Keeping of Books.     The Borrower will keep, and cause
each Subsidiary to keep, proper books of record and account in which full and
correct entries shall be made of all financial transactions and the Properties
and business of the Borrower and each Subsidiary, in accordance with GAAP
consistently applied.


        Section 5.10.    Transactions with Affiliates.     The Borrower will
conduct, and cause each Subsidiary to conduct, all transactions otherwise
permitted under the Credit Documents with any of its Affiliates on terms that
are fair and reasonable and no less favorable to the Borrower or such Subsidiary
than it would obtain in a comparable arms'-length transaction with a Person not
an Affiliate.


        Section 5.11.    Compliance with Environmental Laws.     The Borrower
will (a) comply, and cause each Subsidiary and each lessee or other Person
operating or occupying any of its properties to comply, in all material respects
with all applicable Environmental Laws and Environmental Permits, (b) obtain and
renew, and cause each Subsidiary to obtain and renew, when needed all
Environmental Permits necessary for its operations and properties, (c) conduct,
and cause each Subsidiary to conduct, any investigation, study, sampling and
testing in accordance with the requirements of all applicable Environmental Laws
and (d) undertake, and cause each Subsidiary to undertake, any cleanup, removal,
remedial and other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws.


        Section 5.12.    Environmental Remediation and Indemnification.     If
at any time any Hazardous Material is discovered on, under or about any
Mortgaged Property or any other property owned or operated by the Borrower or
any Subsidiary ("Other Property") in violation of any Environmental Law, the
Borrower will inform the Administrative Agent of the same and of the Borrower's
proposed remediation program, and the Borrower will, at its sole cost and
expense, remediate or remove such Hazardous Materials from such Mortgaged
Property or Other Property or the groundwater underlying such Mortgaged Property
or Other Property in accordance with (a) such remediation program as a prudent
operator would undertake, (b) the approval of the appropriate Governmental
Persons, if any such approval is required under the applicable Environmental
Laws, and (c) all applicable Environmental Laws. In addition to all other rights
and remedies of the Administrative Agent and the Banks under the Credit
Documents, if such Hazardous Materials are not remediated or removed from the
affected Mortgaged Property or Other Property or the groundwater underlying such
Mortgaged Property or Other Property by the Borrower within the time periods
contemplated by the applicable remediation program, the Administrative Agent, at
its sole discretion, may pay to have the same remediated or removed in
accordance with the applicable remediation program, and the Borrower will
reimburse the Administrative Agent therefor within 5 days of the Administrative
Agent's demand for payment. The Borrower shall have the right to contest any
notice or directive to remediate or remove Hazardous Materials from any
Mortgaged Property or Other Property so long as the Borrower diligently
prosecutes such contest to completion, complies with any final order or
determination and, before such contest, either furnishes the Administrative
Agent security in an amount equal to the cost of remediation or removal of the
Hazardous Materials or posts a bond with a surety satisfactory to the
Administrative Agent in such amount. The Borrower shall be solely responsible
for, and will indemnify and hold harmless the Administrative Agent and the Banks
and their respective directors, officers, employees, agents, successors and
assigns from and against, any and all losses, damages, demands, claims, causes
of action, judgments, actions, assessments, penalties, costs, expenses and
liabilities directly or indirectly arising out of or attributable to any
Hazardous Materials at any Mortgaged Property or Other Property, including the
following: (i) all foreseeable and unforeseeable consequential damages; (ii) the
costs of any required or necessary repair, cleanup or detoxification of any
Mortgaged Property or Other Property, and the preparation and implementation of
any closure, remedial or other

42

--------------------------------------------------------------------------------

required plans; and (iii) all reasonable costs and expenses incurred by the
Administrative Agent in connection with clauses (i) and (ii) above, including
reasonable attorneys' fees; provided, however, that the Borrower shall not be
liable for any of the foregoing that is found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Administrative Agent or a Bank after taking
possession of a Mortgaged Property. The indemnities provided in this section
shall survive the repayment or any other satisfaction of the Obligations of the
Borrower under the Credit Documents.

43

--------------------------------------------------------------------------------




        Section 5.13.    Use of Proceeds.     The proceeds of the Revolver A
Borrowings will be used by the Borrower (a) for Acquisitions and the development
of new projects and (b) for general partnership purposes. The proceeds of the
Revolver B Borrowings will be used by the Borrower to support working capital
needs and for general partnership purposes, including the issuance of Letters of
Credit. The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). No proceeds of the Borrowings will be used to purchase or carry
any margin stock in violation of Regulations D, T, U or X.


ARTICLE VI
NEGATIVE COVENANTS


        So long as any Note or any amount under any Credit Document shall remain
unpaid, any Letter of Credit shall remain outstanding, or any Bank shall have
any Commitment, the Borrower agrees to comply with the following covenants.


        Section 6.01.    Liens, Etc.     The Borrower will not create, incur,
assume or suffer to exist, or permit any Subsidiary to create, incur, assume or
suffer to exist, any Lien, or enter into any agreement with any other Person not
to create any Lien, on or with respect to any of its properties of any character
(including accounts receivable) whether now owned or hereafter acquired, or sign
or file, or permit any Subsidiary to sign or file, under the Uniform Commercial
Code of any jurisdiction, a financing statement that names the Borrower or any
Subsidiary as debtor (except in connection with true leases), or sign, or permit
any Subsidiary to sign, any security agreement authorizing any secured party
thereunder to file such a financing statement (except in connection with true
leases), or assign, or permit any Subsidiary to assign, any accounts, excluding,
however, from the operation of the foregoing restrictions the following:

        (a)  Liens created by the Security Documents;

        (b)  Permitted Liens;

        (c)  Liens securing obligations of such Person as lessee under Capital
Leases permitted by Section 6.02(f); and

        (d)  purchase-money Liens on property acquired or held by the Borrower
or any Subsidiary in the ordinary course of business, to secure the purchase
price of such property or to secure Debt incurred solely for the purpose of
financing the acquisition of such property to be subject to such Liens, or Liens
existing on any such property at the time of acquisition thereof, or renewals or
refinancings of any of the foregoing Liens for the same or a lesser amount;
provided, however, that (i) no such Lien may extend to or cover any property
other than the property being acquired, (ii) no such renewal or refinancing may
extend to or cover any property not previously subject to the Lien being renewed
or refinanced and (iii) the aggregate principal amount of Debt at any time
outstanding secured by such Liens may not exceed the amount permitted by
Section 6.02(g).


        Section 6.02.    Debt.     The Borrower will not create, incur, assume
or suffer to exist, or permit any Subsidiary to create, incur, assume or suffer
to exist, any Debt other than the following:

        (a)  Debt under the Credit Documents;

        (b)  Debt existing on the date of this Agreement and described in
Schedule 6.02, including renewals and refinancings of such Debt, so long as the
principal amount thereof is not increased;

        (c)  Debt under one or more Interest Rate Contract or Hydrocarbon Hedge
Agreement (provided that the parties to this Agreement hereby agree that the
obligations of the Borrower to the Banks in respect of any Interest Rate
Contract or Hydrocarbon Hedge Agreement are secured by the Security Documents,
but only, with respect to each such Bank, if and so long as such Bank remains a
Bank);

44

--------------------------------------------------------------------------------


        (d)  Debt in respect of endorsement of negotiable instruments in the
ordinary course of business;

        (e)  Debt between the Borrower and any Subsidiary or between
Subsidiaries, provided that (i) such Debt is noted on the books and records of
the Borrower and its Subsidiaries and (ii) in the case of any Debt owed by the
Borrower, such Debt is subordinated to the Obligations of the Borrower under the
Credit Documents on terms and conditions, and pursuant to documentation, in form
and substance satisfactory to the Administrative Agent in its sole discretion;

        (f)    Debt in respect of Capital Leases not exceeding $3,000,000 in
aggregate amount equivalent to principal at any time outstanding;

        (g)  Debt secured by Liens permitted by Section 6.01(d), not exceeding
$2,000,000 in aggregate principal amount at any time outstanding;

        (h)  at any time following the termination of the Revolver B
Commitments, termination of all Letters of Credit, repayment of all Revolver B
Advances, reimbursement of all drawings under Letters of Credit and payment of
all interest, fees and other amounts payable in respect of the Revolver B
Advances, Debt of the Borrower or its Subsidiaries in respect of
letter-of-credit facilities not exceeding $10,000,000 in the aggregate at any
time outstanding; and

        (i)    Debt in addition to that described above, not exceeding
$3,000,000 in aggregate principal amount at any time outstanding.


        Section 6.03.    Mergers, Acquisitions, Etc.     The Borrower will not
merge or consolidate with or into, or sell, lease, transfer or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its Property (whether now owned or hereafter acquired) to,
or enter into any Acquisition, or permit any Subsidiary to do any of the
foregoing, except for the following:

        (a)  so long as no Default has occurred and is continuing or would be
caused thereby, the Borrower or any Subsidiary may make any Acquisition;
provided, however, that any such Acquisition shall be permitted only if,
(i) before the effectiveness of such Acquisition and to the extent required by
the Administrative Agent, the Borrower delivers to the Administrative Agent
(A) such guaranties, mortgages, deeds of trust, security agreements, releases,
UCC financing statements, UCC terminations and environmental assessments as the
Administrative Agent may request, duly executed by the parties thereto, in form
and substance satisfactory to the Administrative Agent and accompanied by UCC
searches and title investigations demonstrating that, upon the effectiveness of
such Acquisition and the recording and filing of any necessary documentation,
the Administrative Agent will have a perfected first-priority Lien on the
Property to be acquired, and (B) such other agreements, instruments,
certificates, approvals, opinions and other documents as any Bank through the
Administrative Agent may reasonably request, (ii) the Borrower or such Guarantor
is the acquiring or surviving entity; (iii) no Default or Event of Default
exists and the Acquisition would not reasonably be expected to cause a Default
or Event of Default; (iv) after giving effect to such Acquisition on a pro forma
basis, the Borrower would have been in compliance with all of the covenants
contained in this Agreement, including, without limitation, Sections 6.12
through 6.15 as of the end of the most recent fiscal quarter, (v) the
acquisition target is in the same or similar line of business as Borrower and
its Subsidiaries, (v) the terms of Section 6.10 are satisfied, and (vi) the
aggregate amount of cash, Permitted Investments and the remaining unused portion
of the Revolver A Commitment is sufficient to fund such Acquisition;

        (b)  the Borrower and its Subsidiaries may effect the transactions
contemplated by the Reorganization;

        (c)  so long as no Default has occurred and is continuing or would be
caused thereby, any Subsidiary may merge into or consolidate with any other
Subsidiary; provided, however, that any such

45

--------------------------------------------------------------------------------


merger or consolidation shall be permitted only if, before the effectiveness of
such merger or consolidation and to the extent required by the Administrative
Agent, the Borrower delivers to the Administrative Agent documents of the type
described in the proviso to clause (a) above; and

        (d)  the Borrower and its Subsidiaries may acquire Property in the
ordinary course of business as necessary for the operation of their respective
businesses.


        Section 6.04.    Sales, Etc. of Property.     The Borrower will not
sell, lease, transfer or otherwise dispose of, or permit any Subsidiary to sell,
lease, transfer or otherwise dispose of, any of its Property, except for the
following:

        (a)  sales of inventory in the ordinary course of business;

        (b)  sales, leases, transfers and other dispositions in the ordinary
course of business of worn-out or obsolete Property that are no longer useful in
the conduct of the business of the Borrower or any Subsidiary;

        (c)  sales of Permitted Investments in the ordinary course of business;

        (d)  so long as no Default has occurred and is continuing or would be
caused thereby, sales and other transfers of Property from any Subsidiary to the
Borrower or to any other Subsidiary; provided, however, that any such sale or
other transfer of real property or equity interests shall be permitted only if,
before the effectiveness of such sale or other transfer and to the extent
required by the Administrative Agent, the Borrower delivers to the
Administrative Agent documents of the type described in the proviso to
Section 6.03(a);

        (e)  sales of Property resulting from the condemnation thereof;

        (f)    sales or discounts of overdue Accounts in the ordinary course of
business, in connection with the compromise or collection thereof;

        (g)  so long as no Default has occurred and is continuing or would be
caused thereby, sales, leases, transfers and other dispositions of Property in
the ordinary course of business for consideration not exceeding $2,000,000 in
the aggregate in any fiscal year of the Borrower, provided that the net cash
proceeds thereof are used within 180 days of such sale to purchase Property of
similar value, quality and business utility to the Property sold, leased,
transferred or otherwise disposed of; and

        (h)  so long as no Default has occurred and is continuing or would be
caused thereby, sales of Property in the ordinary course of business for
consideration not exceeding $1,000,000 in the aggregate in any fiscal year of
the Borrower.


        Section 6.05.    Investments in Other Persons.     The Borrower will not
make, or permit any Subsidiary to make, any loan or advance to any Person, or
purchase or otherwise acquire, or permit any Subsidiary to purchase or otherwise
acquire, any equity interests, warrants, rights, options, obligations or other
securities of, make any capital contribution to, or otherwise invest in, any
Person (all of the foregoing collectively called "Investments"); provided,
however, that nothing in this section shall prevent the Borrower or any
Subsidiary from doing any of the following:

        (a)  [Intentionally omitted];

        (b)  effecting the transactions contemplated by the Reorganization;

        (c)  acquiring Permitted Investments;

        (d)  generating and holding accounts receivable in the ordinary course
of business;

        (e)  so long as no Default has occurred and is continuing or would be
caused thereby, making Investments in Persons that will not be Subsidiaries of
the Borrower, for consideration not exceeding $5,000,000 in the aggregate during
the term of this Agreement; provided, however, that any such

46

--------------------------------------------------------------------------------


Investment shall be permitted only if, before the effectiveness of such
Investment and to the extent required by the Administrative Agent, the Borrower
delivers to the Administrative Agent (i) such guaranties, mortgages, deeds of
trust, security agreements, releases, UCC financing statements, UCC terminations
and environmental assessments as the Administrative Agent may request, duly
executed by the parties thereto, in form and substance satisfactory to the
Administrative Agent and accompanied by UCC searches and title investigations
demonstrating that, upon the effectiveness of such Investment and the recording
and filing of any necessary documentation, the Administrative Agent will have a
perfected first-priority Lien on such Investment, and (ii) such other
agreements, instruments, certificates, approvals, opinions and other documents
as any Bank through the Administrative Agent may reasonably request;

        (f)    Investments permitted by Section 6.03(a);

        (g)  acquiring Investments in connection with (i) the bankruptcy or
reorganization of suppliers and customers or (ii) the settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business; and

        (h)  so long as no Default has occurred and is continuing or would be
caused thereby, making loans and advances to officers or employees of the
Borrower or any Subsidiary, provided that the aggregate principal amount of such
loans and advances, other than loans for the purpose of financing the purchase
of common units, subordinated units or other equity securities in the Limited
Partner, shall not exceed $500,000 in aggregate principal amount at any time
outstanding.


        Section 6.06.    Distributions, Etc.     The Borrower will not pay any
management fee or similar fee of any sort to any Affiliate thereof or to any
other Person, declare or pay any dividends or distributions, purchase, redeem,
retire, defease or otherwise acquire for value any of its equity interests or
any warrants, rights or options to acquire such equity interests, now or
hereafter outstanding, return any capital to its equity-holders as such, or make
any distribution of Property, equity interests, warrants, rights, options,
obligations or securities to its equity-holders as such, or permit any
Subsidiary to purchase, redeem, retire, defease or otherwise acquire for value
any equity interests in the Borrower or any warrants, rights or options to
acquire such equity interests or to pay any such fee, except for the following:

        (a)  provided that no Default has occurred and is continuing or would be
caused thereby, the Borrower may make cash distributions to the Partners during
any fiscal quarter in amounts that do not exceed the Available Cash for the
immediately preceding fiscal quarter;

        (b)  the Borrower and its Subsidiaries may declare and pay dividends and
other distributions payable solely in equity interests; and

        (c)  any Subsidiary may pay cash dividends, or make other cash
distributions, to the Borrower.


        Section 6.07.    Change in Nature of Business.     The Borrower will not
make, or permit any Subsidiary to make, any material change in the nature of its
business as carried on as of the date hereof.


        Section 6.08.    ERISA Plans.     The Borrower will not establish,
maintain or contribute to, or permit any ERISA Affiliate to establish, maintain
or contribute to, any Plan or Welfare Plan, and the Borrower will not become
obligated to, or permit any Subsidiary to become obligated to, contribute to any
Multiemployer Plan.


        Section 6.09.    Accounting Changes.     The Borrower will not make or
permit, or permit any Subsidiary to make or permit, any change in (a) any of its
accounting policies affecting the presentation of financial statements or
reporting practices, except as required or permitted by GAAP, or (b) its fiscal
year.

47

--------------------------------------------------------------------------------


        Section 6.10.    Creation of Subsidiaries.     The Borrower will not
create, or permit any Subsidiary to create, any Subsidiary unless (a) the
creation of such Subsidiary is otherwise specifically permitted by the terms of
this Agreement and (b) within 15 days after the formation of such Subsidiary and
to the extent required by the Administrative Agent, such Subsidiary delivers to
the Administrative Agent (i) such guaranties, mortgages, deeds of trust,
security agreements, releases, UCC financing statements, UCC terminations and
environmental assessments as the Administrative Agent may request, duly executed
by the parties thereto, in form and substance satisfactory to the Administrative
Agent and accompanied by UCC searches and title investigations demonstrating
that, upon the recording and filing of any necessary documentation, the
Administrative Agent will have a perfected first-priority Lien on the Property
of such Subsidiary, and (ii) such other agreements, instruments, certificates,
approvals, opinions and other documents as any Bank through the Administrative
Agent may reasonably request.


        Section 6.11.    Commodity Contracts.     The Borrower will not, and
will not permit any Subsidiary to, enter into, assume or otherwise acquire an
interest in (a) any contract or other obligation to purchase or sell any natural
gas or other commodities or goods, or any hedged or unhedged commodity futures
contract, option or other derivative contract, that in any case would result in
the Borrower or such Subsidiary having an "open" or "uncovered" position in
natural gas or other commodities or goods, or in any derivative of any thereof,
exceeding $500,000 in the aggregate at the end of any day or (b) any other
contract or obligation for speculative purposes.


        Section 6.12.    Current Ratio.     The Borrower shall not permit, as of
the end of any fiscal quarter, the ratio of (i) the consolidated current assets
of the Borrower and its Subsidiaries to (ii) the consolidated current
liabilities of the Borrower and its Subsidiaries (other than current maturities
of long-term debt) to be less than 1.00 to 1.00; provided, however, that,
current assets shall include the unused portions of the Commitments and current
liabilities shall exclude the current portion of the Debt of the Borrower under
this Agreement.


        Section 6.13.    Interest Charge Coverage Ratio.     The Borrower shall
not, as of the end of any fiscal quarter, permit the Interest Charge Coverage
Ratio for the Borrower and its Subsidiaries on a Consolidated basis to be less
than 3.50 to 1.00.


        Section 6.14.    Leverage Ratio.     The Borrower shall not, as of the
end of any fiscal quarter, permit the Leverage Ratio for the Borrower and its
Subsidiaries on a Consolidated basis to be greater than the following ratios for
the following fiscal quarters:

Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Maximum Ratio

--------------------------------------------------------------------------------

December 31, 2002, March 31, 2003 and June 30, 2003   4.00 to 1.00 September 30,
2003 and thereafter   3.75 to 1.00


        Section 6.15.    Minimum Tangible Net Worth.     At all times the
Borrower shall not permit its Tangible Net Worth to be less than the sum of
(a) $55,000,000 plus (b) 50% of any Equity Contribution Proceeds received after
the Effective Date.


        Section 6.16.    Amendment of Borrower Partnership Agreement.     The
Borrower shall not amend, modify or supplement (A) the definition of "Available
Cash" without the prior written consent of the Majority Banks or (B) any other
provision of the Borrower Partnership Agreement if such amendment, modification
or supplement would be materially adverse to the interests of the Banks without
the prior written consent of the Majority Banks.

48

--------------------------------------------------------------------------------


ARTICLE VII
REMEDIES


        Section 7.01.    Events of Default.     The occurrence of any of the
following events shall constitute an "Event of Default" under any Credit
Document:

        (a)  Payment.    The Borrower shall fail to (i) pay any principal of any
Advance or reimburse any drawing under any Letter of Credit when the same
becomes due and payable, (ii) pay any interest on any Note or any fee owing in
connection with the Obligations, this Agreement or any of the other Credit
Documents within three Business Days after the same becomes due and payable or
(iii) pay any other amount owing in connection with the Obligations, this
Agreement or any of the other Credit Documents within five Business Days after
the same becomes due and payable;

        (b)  Representation and Warranties.    Any representation or warranty
made or deemed to be made by the Borrower, the General Partner, any Guarantor or
any Subsidiary, or by any officer of any thereof, under or in connection with
any Credit Document shall prove to have been incorrect in any material respect
when made or deemed to be made;

        (c)  Covenant Breaches.    The Borrower fails to perform or observe any
term, covenant or agreement contained in Sections 5.02, 5.07 or 5.13 or
Article VI of this Agreement; or the Borrower, any Guarantor or any Subsidiary
fails to perform or observe any other term, covenant or agreement contained in
any Credit Document on its part to be performed or observed, and such failure
remains unremedied for 30 days after written notice thereof has been given to
the Borrower, such Guarantor or such Subsidiary, as applicable, by the
Administrative Agent;

        (d)  Cross-Defaults.    The Borrower, any Guarantor or any Material
Subsidiary fails to pay any principal of any Debt thereof (excluding the
Obligations of the Borrower hereunder) that is outstanding in a principal amount
of at least $1,000,000 in the aggregate, or any interest or premium thereon,
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration demand or otherwise), and such failure continues after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; any other event occurs or condition exists under any
agreement or instrument relating to any such Debt and continues after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt is declared to be
due and payable or is required to be prepaid, redeemed, purchased or defeased
(other than by a regularly scheduled required prepayment, redemption, purchase
or defeasance), or an offer to prepay, redeem, purchase or defease such Debt is
required to be made, in each case before the stated maturity thereof;

        (e)  Insolvency.    The Borrower, any Guarantor or any Subsidiary
generally does not pay its debts as such debts become due, admits in writing its
inability to pay its debts generally or makes a general assignment for the
benefit of creditors; any proceeding is instituted by the Borrower, any
Guarantor or any Subsidiary seeking to adjudicate it a bankrupt or insolvent,
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property; any
proceeding is instituted against the Borrower, any Guarantor or any Subsidiary
seeking to adjudicate it a bankrupt or insolvent, seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property, and either such proceeding remains
undismissed or unstayed for a period of 60 days or any of the actions sought in
such proceeding (including the entry of an order for relief against the
Borrower, such Guarantor or such Subsidiary, as applicable, or the appointment
of a

49

--------------------------------------------------------------------------------


receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) occurs; or the Borrower, any Guarantor or any
Subsidiary takes any action to authorize any of the actions set forth above in
this Section 7.01(e);

        (f)    Judgments.

          (i)  Any judgment or order for the payment of money in excess of
$1,000,000 is rendered against the Borrower, any Guarantor or any Material
Subsidiary by a court of competent jurisdiction, and either (A) enforcement
proceedings are commenced by any creditor upon such judgment or order or
(B) there is any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect, unless such judgment or order has been vacated,
satisfied, dismissed, or bonded pending appeal or, in the case of a judgment or
order the entire amount of which is covered by insurance (subject to applicable
deductibles), is the subject of a binding agreement with the plaintiff and the
insurer covering payment therefor; or

        (ii)  any nonmonetary judgment or order is rendered against the
Borrower, the Guarantor or any Material Subsidiary that could reasonably be
expected to have a Material Adverse Effect, and there is any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, is not in effect;

        (g)  Material Changes.    There occurs, in the reasonable judgment of
the Majority Banks, any material and adverse change in the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower and its Subsidiaries taken as a whole;

        (h)  Credit Documents.    Any material provision of any Credit Document
for any reason ceases to be valid and binding on, or enforceable against, the
Borrower, any Guarantor or any Subsidiary, as applicable (except to the extent
such provision is released in writing by the Administrative Agent), or the
Borrower, such Guarantor or any Subsidiary, as applicable, so states in writing;

        (i)    Security Documents.    Any Security Document for any reason
(except pursuant to the terms thereof) ceases to create a valid and perfected
first-priority Lien on any of the Collateral purported to be covered by such
Security Document, and the same, if curable, is not cured within 15 days after
the Administrative Agent notifies the Borrower or the affected Subsidiary, as
applicable, of the same; or

        (j)    Change of Control.    A Change of Control shall occur.


        Section 7.02.    Optional Acceleration of Maturity.     If any Event of
Default (other than an Event of Default pursuant to paragraph (e) of
Section 7.01) shall have occurred and be continuing, then, and in any such
event,

        (a)  the Administrative Agent (i) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrower, declare the
obligation of each Bank and the Issuing Bank to make extensions of credit
hereunder, including the making of Advances and issuing of Letters of Credit, to
be terminated, whereupon the same shall forthwith terminate or (ii) shall, at
the request, or may with the consent, of the Majority Banks, by notice to the
Borrower, declare all principal, interest, fees, reimbursements,
indemnifications and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower;

        (b)  the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Majority Banks, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the Letter of Credit Exposure as security for the Obligations; and

50

--------------------------------------------------------------------------------


        (c)  the Administrative Agent shall at the request or may with the
consent of the Majority Banks proceed to enforce its rights and remedies under
the Security Documents, the Guaranties, and any other Credit Documents for the
ratable benefit of the Banks by appropriate proceedings.


        Section 7.03.    Automatic Acceleration of Maturity.     If any Event of
Default pursuant to paragraph (e) of Section 7.01 shall occur,

        (a)  (i) the obligation of each Bank and the Issuing Bank to make
extensions of credit hereunder, including making Advances and issuing Letters of
Credit, shall immediately and automatically be terminated and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Credit Documents
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower; and

        (b)  the Borrower shall deposit with the Administrative Agent into the
Cash Collateral Account an amount of cash equal to the outstanding Letter of
Credit Exposure as security for the Obligations; and

        (c)  the Administrative Agent shall at the request and may with the
consent of the Majority Banks proceed to enforce its rights and remedies under
the Security Documents, the Guaranties and any other Credit Document for the
ratable benefit of the Banks by appropriate proceedings.


        Section 7.04.    Non-exclusivity of Remedies.     No remedy conferred
upon the Administrative Agent or any Bank is intended to be exclusive of any
other remedy, and each remedy shall be cumulative of all other remedies existing
by contract, at law, in equity, by statute or otherwise.


        Section 7.05.    Right of Set-off.     Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent and each Bank
is hereby authorized at any time and from time-to-time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and including, without limitation, deposits
maintained in the Operating Account) at any time held and other indebtedness at
any time owing by the Administrative Agent or any such Bank to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Notes held by such
Bank, and the other Credit Documents, irrespective of whether or not the
Administrative Agent or such Bank shall have made any demand under this
Agreement, any Note, or such other Credit Documents, and although such
obligations may be unmatured. The Administrative Agent and each Bank agrees to
promptly notify the Borrower after any such set-off and application made by the
Administrative Agent or such Bank, provided that the failure to give the notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent and the Banks under this Section are in addition to any
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or the Banks may have.


        Section 7.06.    Application of Collateral.     The proceeds of any
sale, or other realization upon all or any part of the Collateral (as defined in
each of the Security Documents) shall be applied by the Administrative Agent in
the following order:

        first, to payment of the reasonable expenses of sale or other
realization of such Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel;

        second, to the payment of all reasonable expenses, liabilities, and
advances incurred or made by the Administrative Agent in connection therewith,
and to the ratable payment of any other unreimbursed reasonable expenses for
which the Administrative Agent or any Bank is to be reimbursed pursuant to the
terms hereof or any other Credit Document;

51

--------------------------------------------------------------------------------


        third, to the ratable payment of accrued but unpaid agent's fees,
commitment fees, letter of credit fees, and fronting fees owing to the
Administrative Agent, the Issuing Bank, and the Banks in respect of the Advances
and Letters of Credit under this Agreement and the Notes;

        fourth, to the ratable payment of accrued but unpaid interest on the
Advances owing under this Agreement and the Notes; and

        fifth, to the ratable payment of all other Obligations which relate to
the Advances and Letters of Credit and which are owing to the Administrative
Agent and the Banks.

        Any surplus of such cash or cash proceeds held by the Administrative
Agent and remaining after the payment in full of all the Obligations shall be
promptly paid over to the Borrower or to whoever may be lawfully entitled to
receive such surplus.


ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING BANK


        Section 8.01.    Authorization and Action.     Each Bank hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof and of the other Credit Documents,
together with such powers as are reasonably incidental thereto. As to any
matters not expressly provided for by this Agreement or any other Credit
Document (including, without limitation, enforcement or collection of the
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, any other Credit Document, or applicable law.


        Section 8.02.    Administrative Agent's Reliance, Etc.     Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or omitted to be taken (INCLUDING THE
ADMINISTRATIVE AGENT'S OWN NEGLIGENCE) by it or them under or in connection with
this Agreement or the other Credit Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants, and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts; (c) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties, or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Borrower or the Guarantors or to inspect the
property (including the books and records) of the Borrower or the Guarantors;
(e) shall not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement
or any other Credit Document; and (f) shall incur no liability under or in
respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate, or other instrument or writing (which may be by
telecopier or telex) believed by it to be genuine and signed or sent by the
proper party or parties.


        Section 8.03.    The Administrative Agent and Its Affiliates.     With
respect to its Commitments, the Advances made by it and the Notes issued to it,
the Administrative Agent shall have the same rights

52

--------------------------------------------------------------------------------

and powers under this Agreement as any other Bank and may exercise the same as
though it were not the Administrative Agent. The term "Bank" or "Banks" shall,
unless otherwise expressly indicated, include the Administrative Agent in its
individual capacity. The Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower or any of the Guarantors, and
any Person who may do business with or own securities of the Borrower or any
such Guarantor, all as if the Administrative Agent were not an agent hereunder
and without any duty to account therefor to the Banks.


        Section 8.04.    Bank Credit Decision.     Each Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Bank and based on the Financial Statements and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.


        Section 8.05.    Indemnification.     THE BANKS SEVERALLY AGREE TO
INDEMNIFY THE ADMINISTRATIVE AGENT AND THE ISSUING BANK AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE
EXTENT NOT REIMBURSED BY THE BORROWER), ACCORDING TO THEIR RESPECTIVE PRO RATA
SHARES FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT AND THE ISSUING BANK IN ANY WAY RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK UNDER THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT'S AND THE ISSUING BANK'S OWN
NEGLIGENCE), PROVIDED THAT NO BANK SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ADMINISTRATIVE AGENT'S OR
THE ISSUING BANK'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF
THE FOREGOING, EACH BANK AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY
UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES (INCLUDING
COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT
REIMBURSED FOR SUCH BY THE BORROWER.


        Section 8.06.    Successor Administrative Agent and Issuing Bank.
    The Administrative Agent or the Issuing Bank may resign at any time by
giving written notice thereof to the Banks and the Borrower and may be removed
at any time with or without cause by the Majority Banks upon receipt of written
notice from the Majority Banks to such effect. Upon receipt of notice of any
such resignation or removal, the Majority Banks shall have the right to appoint
a successor Administrative Agent or Issuing Bank only with the consent of the
Borrower, which consent shall not be unreasonably withheld. If no successor
Administrative Agent or Issuing Bank shall have been so appointed by the
Majority Banks with the consent of the Borrower, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent's or Issuing
Bank's giving of notice of resignation or the Majority Banks' removal of the
retiring Administrative Agent or Issuing Bank, then the retiring Administrative
Agent or Issuing Bank may, on behalf of the Banks and the Borrower, appoint a
successor Administrative Agent or Issuing Bank, which shall be, in the case of a
successor Administrative Agent, a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000.00 and, in the case of the Issuing
Bank, a Bank. Upon the acceptance of any appointment as Administrative Agent or
Issuing Bank by a successor

53

--------------------------------------------------------------------------------

Administrative Agent or Issuing Bank, such successor Administrative Agent or
Issuing Bank shall thereupon succeed to and become vested with all the rights,
powers, privileges, and duties of the retiring Administrative Agent or Issuing
Bank, and the retiring Administrative Agent or Issuing Bank shall be discharged
from its duties and obligations under this Agreement and the other Credit
Documents, except that the retiring Issuing Bank shall remain the Issuing Bank
with respect to any Letters of Credit outstanding on the effective date of its
resignation or removal and the provisions affecting the Issuing Bank with
respect to such Letters of Credit shall inure to the benefit of the retiring
Issuing Bank until the termination of all such Letters of Credit. After any
retiring Administrative Agent's or Issuing Bank's resignation or removal
hereunder as Administrative Agent or Issuing Bank, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Issuing Bank under this
Agreement and the other Credit Documents.


        Section 8.07.    Syndication Agent.     The Syndication Agent shall have
no duties, obligations, or liabilities in its capacity as Syndication Agent, the
Banks shall have no right to replace the Syndication Agent if the Syndication
Agent is no longer a Bank, and the Syndication Agent may not assign its status
as Syndication Agent to any Person.


        Section 8.08.    Borrower Reliance.     The Administrative Agent and the
Banks acknowledge that the Borrower may rely on any consent, approval or
instructions received by the Borrower from the Administrative Agent and/or the
Banks.


        Section 8.09.    Collateral Matters.     

        (a)  The Administrative Agent is authorized on behalf of the Banks,
without the necessity of any notice to or further consent from the Banks, from
time to time, to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Documents. The Administrative Agent is further authorized on behalf of the
Banks, without the necessity of any notice to or further consent from the Banks,
from time to time, to take any action in exigent circumstances as may be
reasonably necessary to preserve any rights or privileges of the Banks under the
Credit Documents or applicable law.

        (b)  The Banks irrevocably authorize the Administrative Agent and the
Administrative Agent hereby agrees to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment in full of all outstanding Advances, Letter of Credit Obligations
and all other Obligations payable under this Agreement and under any other
Credit Document; (ii) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted under this Agreement or
the other Credit Documents; (iii) constituting property in which the Borrower or
any Subsidiary of the Borrower owned no interest at the time the Lien was
granted or at any time thereafter; (iv) constituting property leased to the
Borrower or any Subsidiary of the Borrower under a lease which has expired or
has been terminated in a transaction permitted under this Agreement or is about
to expire and which has not been, and is not intended by the Borrower or such
Subsidiary to be, renewed or extended; or (v) if approved, authorized or
ratified in writing by the Majority Banks or all the Banks, as the case may be,
as required by Section 9.01. Upon the request of the Administrative Agent at any
time, the Banks will confirm in writing the Administrative Agent's authority to
release particular types or items of Collateral pursuant to this Section 8.09.


ARTICLE IX
MISCELLANEOUS


        Section 9.01.    Amendments, Etc.     No amendment or waiver of any
provision of this Agreement, the Notes, or any other Credit Document nor consent
to any departure by the Borrower therefrom,

54

--------------------------------------------------------------------------------

shall in any event be effective unless the same shall be in writing and signed
by the Majority Banks and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver, or consent shall, unless in
writing and signed by all the Banks, do any of the following: (a) waive any of
the conditions specified in Section 3.01 or 3.02, (b) increase the Revolver A
Commitment or the Revolver B Commitment of the Banks, (c) reduce the principal
of, or interest on, the Notes or any fees or other amounts payable hereunder or
under any other Credit Document, (d) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or extend the Revolver A Termination Date, Revolver B Termination Date
or the Final Maturity Date, (e) change the percentage of Banks which shall be
required for the Banks or any of them to take any action hereunder or under any
other Credit Document, (f) amend Section 2.09 or this Section 9.01, (g) amend
the definition of "Majority Banks," (h) release any Guarantor from its
obligations under any Guaranty, or (i) release any material portion of the
collateral securing the Obligations, except for releases of Collateral sold as
permitted by this Agreement; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or the
Issuing Bank in addition to the Banks required above to take such action, affect
the rights or duties of the Administrative Agent or the Issuing Bank, as the
case may be, under this Agreement or any other Credit Document.


        Section 9.02.    Notices, Etc.     All notices and other communications
shall be in writing (including telecopy communication) and mailed, telecopied,
hand delivered or delivered by a nationally recognized overnight courier, at the
address for the appropriate party specified in Schedule 2 or at such other
address as shall be designated by such party in a written notice to the other
parties. All such notices and communications shall, when mailed, telecopied, or
hand delivered or delivered by a nationally recognized overnight courier, be
effective three days after being deposited in the mails, or when telecopy
transmission is completed, respectively, except that notices and communications
to the Administrative Agent pursuant to Article II or VIII shall not be
effective until received by the Administrative Agent.


        Section 9.03.    No Waiver; Remedies.     No failure on the part of the
Administrative Agent, any Bank or the Issuing Bank to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.


        Section 9.04.    Costs and Expenses.     The Borrower agrees to pay on
demand (a) all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes, and the other Credit
Documents including, without limitation, the reasonable fees and out-of-pocket
expenses of outside counsel for the Administrative Agent and with respect to
advising the Administrative Agent as to its rights and responsibilities under
this Agreement; provided, that the Borrower shall be entitled to receive
invoices for such amounts and shall have a reasonable period of time to review
and inquire about such invoices, and (b) all reasonable out-of-pocket costs and
expenses, if any, of the Administrative Agent, the Issuing Bank and each Bank
(including, without limitation, reasonable outside counsel fees and expenses of
the Administrative Agent, the Issuing Bank and each Bank) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes, and the other Credit Documents.


        Section 9.05.    Binding Effect.     This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and the Banks and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, the Issuing Bank and each
Bank and their respective successors and assigns, except that the Borrower shall
not have the right to

55

--------------------------------------------------------------------------------

assign its rights or delegate its duties under this Agreement or any interest in
this Agreement without the prior written consent of each Bank.


        Section 9.06.    Bank Assignments and Participations.     

        (a)  Assignments.    Any Bank may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, the Notes held by it, and the participation interest in
the Letter of Credit Obligations held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all of
such Bank's rights and obligations assigned under this Agreement (including,
without limitation, its obligations to make both Revolver A Advances and
Revolver B Advances), (ii) the amount of the Commitments and Advances of such
Bank being assigned pursuant to each such assignment (determined as of the date
of the Assignment and Acceptance with respect to such assignment) shall be, if
to an entity other than a Bank, not less than $5,000,000.00 and shall be an
integral multiple of $1,000,000.00, (iii) each such assignment shall be to an
Affiliate or an Eligible Assignee, (iv) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with the Notes
subject to such assignment, and (v) each Eligible Assignee (other than the
Eligible Assignee of the Administrative Agent) shall pay to the Administrative
Agent a $3,500 administrative fee. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least three Business Days after the
execution thereof (unless waived by the Administrative Agent), (A) the assignee
thereunder shall be a party hereto for all purposes and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Bank hereunder
and (B) such Bank thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of such Bank's rights and obligations under this Agreement, such Bank
shall cease to be a party hereto).

        (b)  Term of Assignments.    By executing and delivering an Assignment
and Acceptance, the Bank thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Guarantors or the performance or observance by the Borrower or the Guarantors of
any of their obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.05 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such Bank or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.

56

--------------------------------------------------------------------------------


        (c)  The Register.    The Administrative Agent shall maintain at its
address referred to in Section 9.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Banks and the Commitments of, and principal amount of the
Advances owing to, each Bank from time to time (the "Register"). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank, and the
Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Bank at any reasonable time and from time
to time upon reasonable prior notice.

        (d)  Procedures.    Upon its receipt of an Assignment and Acceptance
executed by a Bank and an Eligible Assignee, together with the Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of the attached
Exhibit E, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower shall execute and deliver to the Administrative Agent in
exchange for the surrendered Notes (A) if such Eligible Assignee has acquired a
Revolver A Commitment, a new Revolver A Note to the order of such Eligible
Assignee in an amount equal to the Revolver A Commitment assumed by it pursuant
to such Assignment and Acceptance and, if such Eligible Assignee has acquired a
Revolver B Commitment, a new Revolver B Note to the order of such Eligible
Assignee in an amount equal to the Revolver B Commitment assumed by it pursuant
to such Assignment and Acceptance and (B) if such Bank has retained any Revolver
A Commitment hereunder, a new Revolver A Note to the order of such Bank in an
amount equal to the Revolver A Commitment retained by it hereunder and, if such
Bank has retained any Revolver B Commitment, a new Revolver B Note to the order
of such Bank in an amount equal to the Revolver B Commitment retained by its
hereunder. Such new Notes shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of the attached
Exhibit A-1 and A-2, respectively.

        (e)  Participations.    Each Bank may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it, its participation interest in the Letter
of Credit Obligations, and the Notes held by it); provided, however, that
(i) such Bank's obligations under this Agreement (including, without limitation,
its Commitments to the Borrower hereunder) shall remain unchanged, (ii) such
Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Bank shall remain the holder of any
such Notes for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent, and the Issuing Bank and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank's rights
and obligations under this Agreement, and (v) such Bank shall not require the
participant's consent to any matter under this Agreement, except for change in
the principal amount of the Notes, reductions in fees or interest (in each case
to the extent subject to such participation), releasing all or substantially all
of any Collateral, or extending the Revolver A Termination Date, Revolver B
Termination Date or the Final Maturity Date (provided that, in any case in which
a participant has the right to approve any amendment, waiver or consent as
described above in this clause (v), such Bank shall retain (and hereby agrees to
exercise) the right to repurchase the participation of such participant if such
participant does not approve any such amendment, waiver or consent). The
Borrower hereby agrees that participants shall have the same rights under
Sections 2.10, 2.11, 2.12(b) and 9.07 as a Bank to the extent of their
respective participations.


        Section 9.07.    Indemnification.     THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH BANK AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM, AND DISCHARGE, RELEASE, AND HOLD
EACH OF THEM HARMLESS AGAINST, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND OR NATURE WHATSOEVER TO WHICH

57

--------------------------------------------------------------------------------

ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING OUT OF THIS AGREEMENT,
INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES
WHICH ARISE OUT OF OR RESULT FROM (I) ANY ACTUAL OR PROPOSED USE BY THE BORROWER
OR ANY AFFILIATE OF THE BORROWER OF THE PROCEEDS OF THE ADVANCES, (II) ANY
BREACH BY THE BORROWER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, (III) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING OR
ANY THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE FOREGOING, (IV) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING
TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER, OR
THE OPERATIONS OR BUSINESS, OF THE BORROWER, OR (V) ANY ENVIRONMENTAL CLAIM OR
REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATED TO THE BORROWER'S
PROPERTIES AND THE BORROWER SHALL REIMBURSE THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH BANK AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS, UPON DEMAND FOR ANY REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING
REASONABLE OUTSIDE LEGAL FEES) INCURRED IN CONNECTION WITH ANY SUCH
INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE INCURRED BY REASON OF THE
PERSON BEING INDEMNIFIED'S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES INCURRED BY REASON OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED.


        Section 9.08.    Execution in Counterparts.     This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.


        Section 9.09.    Survival of Representations, etc.     All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower in connection herewith shall survive the execution
and delivery of this Agreement and the Credit Documents, the making of the
Advances and any investigation made by or on behalf of the Administrative Agent
or any Bank, none of which investigations shall diminish the Administrative
Agent's or any Bank's right to rely on such representations and warranties. All
obligations of the Borrower provided for in Sections 2.10, 2.11, 2.12, 9.04 and
9.07 and all of the obligations of the Banks in Section 2.09 and 8.05 shall
survive any termination of this Agreement and repayment in full of the
Obligations.


        Section 9.10.    Severability.     In case one or more provisions of
this Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.


        Section 9.11.    Business Loans.     The Borrower warrants and
represents that the Advances evidenced by the Notes are and shall be for
business, commercial, investment or other similar purposes and not primarily for
personal, family, household or agricultural use, as such terms are used in
Chapter One ("Chapter One") of the Texas Credit Code. At all such times, if any,
as Chapter One shall establish a Maximum Rate, the Maximum Rate shall be the
"indicated rate ceiling" (as such term is defined in Chapter One) from
time-to-time in effect.


        Section 9.12.    Usury Not Intended.     It is the intent of the
Borrower, the Administrative Agent and the Banks in the execution and
performance of this Agreement and the other Credit Documents to contract in
strict compliance with applicable usury laws, including conflicts of law
concepts, governing the Advances of the Banks including such applicable laws of
the State of Texas and the United States of America from time-to-time in effect.
In furtherance thereof, the Administrative Agent, the Banks and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof "interest" shall include the aggregate of all charges which

58

--------------------------------------------------------------------------------

constitute interest under such laws that are contracted for, charged or received
under this Agreement and the other Credit Documents; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable law are deemed interest which would exceed the Maximum Rate,
then such excess shall be deemed to be a mistake and the Bank receiving same
shall credit the same on the principal of its Notes (or if its Notes shall have
been paid in full, refund said excess to the Borrower). In the event that the
maturity of the Notes is accelerated by reason of any election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest may never include more than the Maximum Rate and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the Notes (or, if the Notes shall have
been paid in full, refunded to the Borrower of such interest). The provisions of
this Section shall control over all other provisions of this Agreement or the
other Credit Documents which may be in apparent conflict herewith. In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the Maximum Rate, the Borrower, the Administrative Agent
and the Banks shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Note, all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations.


        Section 9.13.    Waiver of Jury; Consent to Jurisdiction.     THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH BANK HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY OTHER CREDIT
DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY. EACH SUCH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS AND OF ANY TEXAS STATE COURT
SITTING IN DALLAS, TEXAS FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS, AND THE TRANSACTIONS
CONTEMPLATED THEREBY.


        Section 9.14.    Claims Subject to Judicial Reference; Selection of
Referee.     ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY HERETO, BE DETERMINED BY
REFERENCE (AS DEFINED BELOW). THE PARTIES HERETO SHALL SELECT A SINGLE REFEREE,
WHO SHALL BE A RETIRED STATE OR FEDERAL COURT JUDGE WITH AT LEAST FIVE YEARS OF
JUDICIAL EXPERIENCE IN CIVIL MATTERS. IN THE EVENT THAT THE PARTIES CANNOT AGREE
UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE PARTIES SHALL
EQUALLY BEAR THE FEES AND EXPENSES OF THE REFEREE UNLESS THE REFEREE OTHERWISE
PROVIDES IN THE STATEMENT OF DECISION. THE REFERENCE SHALL BE CONDUCTED PURSUANT
TO APPLICABLE LAW. THE REFEREE SHALL DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, LEGALITY AND ENFORCEABILITY OF THIS AGREEMENT. IN
THE EVENT THAT MULTIPLE CLAIMS ARE ASSERTED, SOME OF WHICH ARE FOUND NOT SUBJECT
TO THIS AGREEMENT, THE PARTIES HERETO AGREE TO STAY THE PROCEEDINGS OF THE
CLAIMS NOT SUBJECT TO THIS AGREEMENT UNTIL ALL OTHER CLAIMS ARE RESOLVED IN
ACCORDANCE WITH THIS AGREEMENT. IN THE EVENT THAT CLAIMS ARE ASSERTED AGAINST
MULTIPLE PARTIES, SOME OF WHOM ARE NOT SUBJECT TO THIS AGREEMENT, THE PARTIES
AGREE TO SEVER THE CLAIMS SUBJECT TO THIS AGREEMENT AND RESOLVE THEM IN
ACCORDANCE WITH THIS AGREEMENT. IN THE EVENT OF ANY CHALLENGE TO THE LEGALITY OR
ENFORCEABILITY OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER THE COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS' FEES, INCURRED
BY IT IN CONNECTION THEREWITH. AS USED IN THIS SECTION 9.14, "CLAIM" SHALL MEAN,
CAUSE OF ACTION, ACTION, DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARTIES
HERETO, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, WHICH ARISES OUT OF OR
RELATES TO: (I) ANY OF THE CREDIT DOCUMENTS; (II) ANY NEGOTIATIONS OR
COMMUNICATIONS RELATING TO ANY OF THE CREDIT DOCUMENTS, WITHER OR NOT
INCORPORATED INTO THE CREDIT DOCUMENTS OR ANY INDEBTEDNESS EVIDENCED THEREBY; OR
(III) ANY ALLEGED AGREEMENTS, PROMISES, REPRESENTATIONS OR TRANSACTIONS IN

59

--------------------------------------------------------------------------------

CONNECTION THEREWITH, AND "REFERENCE" SHALL MEAN A JUDICIAL REFERENCE CONDUCTED
PURSUANT TO THIS AGREEMENT IN ACCORDANCE WITH APPLICABLE LAW, AS IN EFFECT AT
THE TIME THE REFEREE IS SELECTED PURSUANT TO THIS SECTION 9.14.


        Section 9.15.    Governing Law.     This Agreement, the Notes and the
other Credit Documents shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas. Without limiting the intent of
the parties set forth above, (a) Chapter 15, Subtitle 3, Title 79, of the
Revised Civil Statutes of Texas, 1925, as amended (relating to revolving loans
and revolving tri-party accounts), shall not apply to this Agreement, the Notes,
or the transactions contemplated hereby and (b) to the extent that any Bank may
be subject to Texas law limiting the amount of interest payable for its account,
such Bank shall utilize the indicated (weekly) rate ceiling from time to time in
effect as provided in Chapter 303 of the Texas Finance Code, as amended
(formerly known as the indicated (weekly) rate ceiling in Article 5069-1.04 of
the Revised Civil Statutes of Texas). Each Letter of Credit shall be governed by
the Uniform Customs and Practice for Documentary Credits, International Chamber
of Commerce Publication No. 500 (1993 version).


        Section 9.16.    Credit Documents.     To the extent the specific terms
and provisions of this Credit Agreement expressly conflict with the specific
terms and provisions of any of the other Credit Documents, the specific terms
and provisions of this Credit Agreement shall control.


        Section 9.17.    Existing Indebtedness.     The indebtedness of the
Borrower evidenced under this Agreement, the Notes and the other Credit
Documents is given in renewal, extension, modification but not in extinguishment
or discharge of, a portion of the indebtedness evidenced by the Revolver A Note
dated December 19, 2001, in the principal amount of $30,000,000 executed by the
Borrower to the order of Union Bank of California, N.A., the Revolver A Note
dated December 19, 2001, in the principal amount of $30,000,000 executed by the
Borrower to the order of Fleet National Bank, the Revolver B Note dated
December 19, 2001, in the principal amount of $7,500,000 executed by the
Borrower to the order of Union Bank of California, N.A., and the Revolver B Note
dated December 19, 2001, in the principal amount of $7,500,000 executed by the
Borrower to the order of Fleet National Bank, each bearing interest and being
due and payable as therein provided.

        PURSUANT TO SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, A
CREDIT AGREEMENT IN WHICH THE AMOUNT INVOLVED IN THE CREDIT AGREEMENT EXCEEDS
$50,000 IN VALUE IS NOT ENFORCEABLE UNLESS THE CREDIT AGREEMENT IS IN WRITING
AND SIGNED BY THE PARTY TO BE BOUND OR THAT PARTY'S AUTHORIZED REPRESENTATIVE.

        THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT SUBJECT TO THE
PRECEDING PARAGRAPH SHALL BE DETERMINED SOLELY FROM THE WRITTEN CREDIT
AGREEMENT, AND ANY PRIOR ORAL AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY
AND MERGED INTO THE CREDIT AGREEMENT. THIS WRITTEN AGREEMENT AND THE CREDIT
DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

        THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

60

--------------------------------------------------------------------------------

        EXECUTED as of the 26th day of November, 2002.

    BORROWER:
 
 
CROSSTEX ENERGY SERVICES, L.P.
 
 
By:
 
Crosstex Energy Services GP, LLC,
its general partner
 
 
 
 
By:
/s/  WILLIAM W. DAVIS      

--------------------------------------------------------------------------------

William W. Davis
Senior Vice President and
Chief Financial Officer

    ADMINISTRATIVE AGENT:
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
/s/  JOHN CLARK      

--------------------------------------------------------------------------------

John Clark
Vice President
 
 
By:


--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------


 
 
SYNDICATION AGENT:
 
 
FLEET NATIONAL BANK
 
 
By:


--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

61

--------------------------------------------------------------------------------


 
 
BANKS:
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
/s/  JOHN CLARK      

--------------------------------------------------------------------------------

John Clark
Vice President
 
 
By:


--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------


 
 
FLEET NATIONAL BANK
 
 
By:


--------------------------------------------------------------------------------

    Name:

--------------------------------------------------------------------------------

    Title:

--------------------------------------------------------------------------------

62

--------------------------------------------------------------------------------


SCHEDULE 1



COMMITMENTS


Bank


--------------------------------------------------------------------------------

  Revolver A
Commitment

--------------------------------------------------------------------------------

  Revolver B
Commitment

--------------------------------------------------------------------------------

Union Bank of California, N.A.   $ 26,388,888.89   $ 11,111,111.12 Fleet
National Bank   $ 21,111,111.11   $ 8,888,888.88    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    $ 47,500,000   $ 20,000,000

--------------------------------------------------------------------------------


SCHEDULE 2



APPLICABLE LENDING OFFICES; ADDRESS FOR NOTICES


Bank


--------------------------------------------------------------------------------

  Domestic Lending Office


--------------------------------------------------------------------------------


Union Bank of California, N.A.
 
445 South Figueroa Street, Suite 1502
Los Angeles, California 90071
Telecopier: 213-236-5747
Attention: Energy Capital Services
Fleet National Bank
 
100 Federal Street
Mail Stop MADE 10008A
Boston, Massachusetts 02110
Telecopier: 617-434-3652
Attention: Timothy J. Norton
 
 
Address for Notices
Crosstex Energy Services, L.P.
 
2501 Cedar Springs, Suite 600
Dallas, Texas 75201
Telephone: 214-953-9500
Telecopier: 214-953-9501
Attention: Mr. William W. Davis
Union Bank of California, N.A.
 
445 South Figueroa Street, Suite 1502
Los Angeles, California 90071
Telecopier: 213-236-5747
Attention: Energy Capital Services
 
 
With a copy to:
 
 
4200 Lincoln Plaza
500 N. Akard Street
Dallas, Texas 75201
Telecopier: 214-922-4209
Attention: John Clark, Vice President
Fleet National Bank
 
100 Federal Street
Mail Stop MADE 10008A
Boston, Massachusetts 02110
Telecopier: 617-434-3652
Attention: Timothy J. Norton


SCHEDULE 1.01(a)



LETTER OF CREDIT BANKS FOR ELIGIBLE ACCOUNTS


Bank


--------------------------------------------------------------------------------

  Maximum Aggregate
Face Amount of
Letters of Credit

--------------------------------------------------------------------------------

Union Bank of California, N.A.     unlimited
The Bank of Tokyo-Mitsubishi, Ltd.
 
 
unlimited
Fleet National Bank
 
 
unlimited
Any bank domiciled in the United States with a credit rating of at least A by
S&P and A by Moody's
 
$
25,000,000

--------------------------------------------------------------------------------


SCHEDULE 1.01(b)



APPROVED ACCOUNT DEBTORS


Formosa Hydrocarbons Company

Sherwin Alumina, LP

--------------------------------------------------------------------------------


SCHEDULE 1.01(c)



GUARANTORS


Crosstex Gulf Coast Transmission Ltd.

Crosstex Gulf Coast Marketing Ltd.

Crosstex CCNG Marketing Ltd.

Crosstex CCNG Gathering Ltd.

Crosstex CCNG Processing Ltd.

Crosstex CCNG Transmission Ltd.

Crosstex Treating Services, L.P.

--------------------------------------------------------------------------------


SCHEDULE 2.13



EXISTING LETTERS OF CREDIT


Company


--------------------------------------------------------------------------------

  Date Posted/
Amended

--------------------------------------------------------------------------------

  $ Amount
Posted

--------------------------------------------------------------------------------

Walter Oil & Gas Corporation   10/17/2002   2,565,000 Unocal Energy
Trading, Inc.   10/1/2002   890,000 Sempra Energy Trading Corp.   5/22/2002  
500,000 Camden Resources, Inc.   10/1/2002   1,945,000 United Oil & Mineral,
Limited Partnership   10/1/2002   2,500,000 Prize Energy Resources   10/1/2002  
500,000 National Energy Group   10/1/2002   500,000 EOG Resources, Inc  
8/20/2002   3,500,000 Railroad Commission of Texas   6/02   25,000 Railroad
Commission of Texas   6/02 & 7/02   175,000        

--------------------------------------------------------------------------------

Total Outstanding       13,100,000

--------------------------------------------------------------------------------


SCHEDULE 4.08



SUBSIDIARIES


Subsidiary

--------------------------------------------------------------------------------

  Owner(s)

--------------------------------------------------------------------------------

  Interest(s)

--------------------------------------------------------------------------------


Crosstex Gulf Coast Transmission Ltd.
 
Borrower
 
99.999% limited partnership interest     Crosstex Energy Services GP, LLC  
.001% general partnership interest
Crosstex Gulf Coast Marketing Ltd.
 
Borrower
 
99.999% limited partnership interest     Crosstex Energy Services GP, LLC  
.001% general partnership interest
Crosstex Pipeline, LLC
 
Borrower
 
100% membership interest
Crosstex CCNG Marketing Ltd.
 
Borrower
 
99.999% limited partnership interest     Crosstex Energy Services GP, LLC  
.001% general partnership interest
Crosstex CCNG Gathering Ltd.
 
Borrower
 
99.999% limited partnership interest     Crosstex Energy Services GP, LLC  
.001% general partnership interest
Crosstex CCNG Processing Ltd.
 
Borrower
 
99.999% limited partnership interest     Crosstex Energy Services GP, LLC  
.001% general partnership interest
Crosstex CCNG Transmission Ltd.
 
Borrower
 
99.999% limited partnership interest     Crosstex Energy Services GP, LLC  
.001% general partnership interest
Crosstex Pipeline Partners, Ltd.
 
Borrower
 
Approximately 21% limited partnership interest     Crosstex Pipeline, LLC  
Approximately 7% general partnership     Various others interest   Approximately
79% limited partnership interest
Crosstex Treating Services, L.P.
 
Borrower
 
99.999% limited partnership interest     Crosstex Treating Services GP, LLC  
.001% general partnership interest

--------------------------------------------------------------------------------


SCHEDULE 6.02



PERMITTED DEBT


Promissory Note in the amount of $800,000 dated June 7, 2002 made payable by
Crosstex Energy Services, Ltd. to the order of Florida Gas Transmission Company

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



TABLE OF CONTENTS
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
INTRODUCTION
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

Section 1.02. Computation of Time Periods.


Section 1.03. Accounting Terms; Changes in GAAP.


Section 1.04. Types and Classes of Advances and Borrowings.


Section 1.05. Miscellaneous.



ARTICLE II CREDIT FACILITIES

Section 2.01. Making the Advances.


Section 2.02. Method of Borrowing.


Section 2.03. Reduction of the Revolver A Commitments.


Section 2.04. Prepayment of Advances.


Section 2.05. Repayment of Advances.


Section 2.06. Fees.


Section 2.07. Interest.


Section 2.08. Payments and Computations.


Section 2.09. Sharing of Payments, Etc.


Section 2.10. Breakage Costs.


Section 2.11. Increased Costs.


Section 2.12. Taxes.


Section 2.13. Letters of Credit.


Section 2.14. Replacement of Banks under Certain Circumstances.



ARTICLE III CONDITIONS OF LENDING

Section 3.01. Conditions Precedent to Initial Advances.


Section 3.02. Conditions Precedent to All Borrowings.



ARTICLE IV REPRESENTATIONS AND WARRANTIES

Section 4.01. Existence and Power.


Section 4.02. Authorization.


Section 4.03. Governmental Action, Etc.


Section 4.04. Binding Effect.


Section 4.05. Financial Statements.


Section 4.06. Other Information.


Section 4.07. Legal Proceedings.


Section 4.08. Subsidiaries.


Section 4.09. Trademarks, Etc.


Section 4.10. Fire, Etc.


Section 4.11. Burdensome Agreements.


Section 4.12. Taxes.


Section 4.13. Public Utility Holding Company Act; Natural Gas Act; Investment
Company Act.


Section 4.14. Regulations D, T, U and X.


Section 4.15. Title to Properties, Etc.


Section 4.16. Employee-Benefit Plans.


Section 4.17. Environmental Compliance.


Section 4.18. Material Contracts.


Section 4.19. Ownership.



ARTICLE V AFFIRMATIVE COVENANTS

Section 5.01. Reporting Requirements.


Section 5.02. Preservation of Legal Existence, Etc.


Section 5.03. Maintenance of Properties, Etc.


Section 5.04. [Intentionally omitted].


Section 5.05. Compliance with Laws, Etc.


Section 5.06. Payment of Taxes, Etc.


Section 5.07. Maintenance of Insurance.


Section 5.08. Visitation Rights.


Section 5.09. Keeping of Books.


Section 5.10. Transactions with Affiliates.


Section 5.11. Compliance with Environmental Laws.


Section 5.12. Environmental Remediation and Indemnification.



Section 5.13. Use of Proceeds.



ARTICLE VI NEGATIVE COVENANTS

Section 6.01. Liens, Etc.


Section 6.02. Debt.


Section 6.03. Mergers, Acquisitions, Etc.


Section 6.04. Sales, Etc. of Property.


Section 6.05. Investments in Other Persons.


Section 6.06. Distributions, Etc.


Section 6.07. Change in Nature of Business.


Section 6.08. ERISA Plans.


Section 6.09. Accounting Changes.


Section 6.10. Creation of Subsidiaries.


Section 6.11. Commodity Contracts.


Section 6.12. Current Ratio.


Section 6.13. Interest Charge Coverage Ratio.


Section 6.14. Leverage Ratio.


Section 6.15. Minimum Tangible Net Worth.


Section 6.16. Amendment of Borrower Partnership Agreement.



ARTICLE VII REMEDIES

Section 7.01. Events of Default.


Section 7.02. Optional Acceleration of Maturity.


Section 7.03. Automatic Acceleration of Maturity.


Section 7.04. Non-exclusivity of Remedies.


Section 7.05. Right of Set-off.


Section 7.06. Application of Collateral.



ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE ISSUING BANK

Section 8.01. Authorization and Action.


Section 8.02. Administrative Agent's Reliance, Etc.


Section 8.03. The Administrative Agent and Its Affiliates.


Section 8.04. Bank Credit Decision.


Section 8.05. Indemnification.


Section 8.06. Successor Administrative Agent and Issuing Bank.


Section 8.07. Syndication Agent.


Section 8.08. Borrower Reliance.


Section 8.09. Collateral Matters.



ARTICLE IX MISCELLANEOUS

Section 9.01. Amendments, Etc.


Section 9.02. Notices, Etc.


Section 9.03. No Waiver; Remedies.


Section 9.04. Costs and Expenses.


Section 9.05. Binding Effect.


Section 9.06. Bank Assignments and Participations.


Section 9.07. Indemnification.


Section 9.08. Execution in Counterparts.


Section 9.09. Survival of Representations, etc.


Section 9.10. Severability.


Section 9.11. Business Loans.


Section 9.12. Usury Not Intended.


Section 9.13. Waiver of Jury; Consent to Jurisdiction.


Section 9.14. Claims Subject to Judicial Reference; Selection of Referee.


Section 9.15. Governing Law.


Section 9.16. Credit Documents.


Section 9.17. Existing Indebtedness.


SCHEDULE 1



COMMITMENTS

SCHEDULE 2



APPLICABLE LENDING OFFICES; ADDRESS FOR NOTICES

SCHEDULE 1.01(a)



LETTER OF CREDIT BANKS FOR ELIGIBLE ACCOUNTS

SCHEDULE 1.01(b)



APPROVED ACCOUNT DEBTORS

SCHEDULE 1.01(c)



GUARANTORS

SCHEDULE 2.13



EXISTING LETTERS OF CREDIT

SCHEDULE 4.08



SUBSIDIARIES

SCHEDULE 6.02



PERMITTED DEBT
